LOGO [g68768logo.jpg]

Exhibit 10.35

July 13, 2006

Richard Surratt

Ann Arbor, Michigan 48104

 

  Re: Employment Terms

Dear Richard:

This Agreement is being provided to you because you are a key employee who
performs highly specialized and unique duties that are critical to ProQuest
Company. Capitalized terms set forth in this letter are defined in Exhibit A.

 

1. Additional Restructuring Duties

In addition to fulfilling your current job responsibilities and those set forth
in Section 15 below, you agree to cooperate fully with ProQuest Company and its
investment bankers, attorneys, accountants and advisors in connection with its
restructuring efforts, and with ProQuest Company and its lenders as reasonably
required under the Loan Agreement. You agree to participate in making management
presentations to prospective buyers, play an active and positive role in fairly
representing ProQuest Company’s interests, be an advocate for ProQuest Company’s
positions and work with other employees or advisors of ProQuest Company and its
affiliates to secure their continued loyalty to a prospective buyer. If you are
offered an employment opportunity, an equity interest or any other consideration
from a prospective buyer while you are employed by ProQuest Company, by signing
this Agreement you agree to keep ProQuest Company advised of your negotiations
with the prospective buyer and to accept any such offer prior to a sale only
with ProQuest Company’s advance written permission.

 

2. Restricted Stock

ProQuest Company will grant you a restricted stock award in substantially the
form attached to this letter as Exhibit B on or about the earlier of
December 29, 2006 or an

 

777 Eisenhower Parkway, P.O. Box 1346, Ann Arbor, Ml 48106-1346 USA tel
734.761.4700 web www.proquestcompany.com



--------------------------------------------------------------------------------

event that entitles you to accelerated vesting of your award as described in
this Section (the “Grant Date”). The number of shares subject to this award
shall equal $1,400,000 divided by the average trading price of a share of
ProQuest Company’s common stock during the ten day period immediately prior to
the Grant Date, but in no event will be greater than 233,333 shares. You shall
vest in 100% of the shares subject to this restricted stock award on
December 31, 2007, provided you are then employed by ProQuest Company. Vesting
shall fully accelerate on the first to occur of the following events:

 

  (a) you remain employed by ProQuest Company on a Change of Control of the
Company (other than an Asset Sale);

 

  (b) you remain employed on December 31, 2007 following an Asset Sale;

 

  (c) ProQuest Company terminates your employment without Cause;

 

  (d) you terminate employment with ProQuest Company for Good Reason;

 

  (e) you become entitled to receive enhanced severance benefits under Section 4
of this Agreement; or

 

  (f) you die or suffer a Disability while employed by ProQuest Company or its
affiliates.

You shall retain the LTIP Award and your rights to receive a tax gross-up
payment for golden parachute excise taxes shall survive termination of the LTIP
Award; provided, however, that ProQuest Company shall not be obligated to make
any such tax gross-up payment to the extent that Section 7 below limits your
payments under this Agreement or otherwise.

In addition to the general prohibition on stock sales when in possession of
material inside information, ProQuest Company common stock may not be sold or
otherwise transferred within ninety days of your termination of employment
without the express written consent of ProQuest Company’s general counsel.

 

3. 2006 Bonus

ProQuest Company guarantees that it will pay your 2006 target annual bonus
opportunity, which is equal to $150,000, provided that you remain employed on a
full time basis through December 31, 2006. The Compensation Committee of
ProQuest Company will establish appropriate performance criteria based on
current circumstances for you to earn a bonus above your 2006 target bonus under
the 2006 Financial Bonus Plan for outstanding performance, thereby making your
maximum bonus opportunity equal to $300,000. Should you remain employed with
ProQuest Company through December 31,2006, payment under the terms of this bonus
plan will be made no later

 

2



--------------------------------------------------------------------------------

than March 14, 2007. If any event in Section 2 above, except Change of Control
of the Company triggers accelerated vesting of your restricted stock award, you
shall receive (a) the $150,000 guaranteed target annual bonus and (b) a pro-rata
annual bonus for 2006, if any, based on outstanding performance above target,
payable at the time that annual bonuses are paid to other senior executives but
no later than March 14, 2007. The “pro-rata annual bonus” is equal to (i) the
annual bonus that otherwise would have been payable under this Section 3 based
on the then current actual performance, as reasonably determined by the
Compensation Committee of ProQuest Company, less the $150,000 guaranteed target
annual bonus, and (ii) a fraction the numerator of which is the number of days
elapsed in 2006 through any such event and the denominator of which is 365. In
the event that there is a Change of Control of the Company before December 31,
2006, other than an Asset Sale, then you shall receive (a) the $150,000
guaranteed target annual bonus and (b) a pro-rata annual bonus for 2006, if any,
based on outstanding performance above target, determined in the same method as
described above, and paid on the effective date of such Change of Control.

 

4. Enhanced Severance Protection

Subject to Section 6 below, you shall be entitled to the following enhanced
severance benefits under this Section 4 if ProQuest Company terminates your
employment without Cause or you resign for Good Reason at any time during a two
year period beginning on a Change of Control of the Company or an Acquisition of
at Least 30% of the Company’s Outstanding Voting Stock and Board Change:

 

  (a) A single lump sum payment in an amount equal to the sum of (i) 200% of
your then current Base Salary and (ii) an amount equal to any accrued but unused
vacation days, with such payments commencing on the earliest payroll date that
does not result in adverse tax consequences to you under Section 409A of the
Code.

 

  (b)

Subject to your continued co-payment of premiums, continued participation for
two years in all medical, dental and vision plans which cover you (and eligible
dependents) upon the same terms and conditions (except for the requirements of
your continued employment) in effect for active employees of ProQuest Company.
If you obtain other employment that offers substantially similar or improved
benefits, as to any particular medical, dental or vision plan, such continuation
of coverage by ProQuest Company for such similar or improved benefit under such
plan under this Section 4(b) shall immediately cease. The continuation of health
benefits under this subparagraph shall reduce and count against your rights
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended. To
the extent that such post-employment coverage cannot be provided under any such
plan, ProQuest Company, at its election, will either (i) arrange to make
available to you coverage through an insured arrangement that provides benefits
substantially similar and on the same terms and conditions to those provided
under such plan, or (ii) pay such benefits as described in (i) above

 

3



--------------------------------------------------------------------------------

 

directly. The obligations of ProQuest Company to provide any alternative
coverage described in the preceding sentence are expressly conditional on you
taking all reasonable actions and providing all reasonable information, as
ProQuest Company shall request, as is necessary for it to fulfill such
obligations.

Effective as of a Change of Control of the Company, ProQuest Company shall
establish a rabbi trust with a third party financial institution for the purpose
of funding enhanced severance benefits that may be payable under this Agreement,
provided that doing so would not violate the Loan Agreement.

 

5. Regular Severance Benefits

 

  (a) Subject to Section 6 below, you shall be entitled to regular severance
benefits under Section 5(c) below if (1) ProQuest Company terminates your
employment without Cause or you resign for Good Reason at any time before a
Change of Control of the Company or an Acquisition of at Least 30% of the
Company’s Outstanding Voting Stock and Board Change and (2) you are not entitled
to enhanced severance benefits under Section 4. Under no circumstances shall you
receive severance benefits under both Section 4 and Section 5 of this Agreement.

 

  (b) You will be considered to be entitled to enhanced severance benefits under
Section 4 above if your employment is involuntarily terminated by ProQuest
Company without Cause or you resign for Good Reason prior to such date, and such
termination of employment or change in the terms of your employment occurs
within a 60 day period prior to a definitive purchase agreement that results in
a Change of Control of the Company.

 

  (c) The severance benefits payable under Section 5(a) shall be the same in all
respects as under Section 4(a) and (b) above, except that: (i) 150% shall be
used in lieu of 200% in Section 4(a), and (ii) the period of continued
participation in medical, dental and vision plans described in Section 4(b)
shall be eighteen months instead of two years.

 

  (d) Your rights to regular severance benefits as set forth in Section 5(a)
shall continue to apply for the remainder of your employment with ProQuest
Company.

 

6. Conditions to Receiving Severance Benefits

Any severance benefits payable under this Agreement shall be in lieu of any
other severance benefits that you may have otherwise been eligible to receive
from ProQuest Company or its affiliates under the ProQuest Company Separation
Benefits Plan or otherwise. If you terminate employment in a manner entitling
you to severance benefits under either Section 4 or 5 above and your death
occurs before full payment of such severance benefits, any amount remaining to
be paid shall be paid to your surviving spouse, or, if none, to your estate. You
must sign a release agreement in substantially the

 

4



--------------------------------------------------------------------------------

same form as attached as Exhibit C to this Agreement to receive the severance
benefits. The severance benefits under this Agreement will commence as soon as
reasonably practicable after the termination of the revocation period provided
in the release agreement. You shall not be required to seek other employment to
mitigate damages, and any income earned by you from other employment or
self-employment shall not be offset against any obligations of ProQuest Company
to you under this Agreement.

 

7. Cap on Payments to Avoid Excise Taxes

 

  (a) By signing this Agreement, you agree that, subject to the exception
provided in Section 7(d) below, the present value of your “Total Payments” will
not exceed an amount equal to the “280G Cap.” For purposes of this Section, the
following specialized terms will have the following meanings:

 

  (1) “Base Period Income” “Base Period Income” is an amount equal to your
“annualized includable compensation” for the “base period” as defined in
Sections 280G(d)(l) and (2) of the Code and the regulations thereunder.
Generally, your “annualized includable compensation” is the average of your
annual taxable income from ProQuest Company for the “base period,” which is the
five calendar years prior to the year in which a “change of ownership or
control” as defined in Section 280G(b)(2) of the Code occurs. These concepts are
complicated and technical and all of the rules set forth in the applicable
regulations apply for purposes of this Agreement.

 

  (2) “280G Cap” “280G Cap” means an amount equal to 3 times your “Base Period
Income,” less $1,000.00. This is the maximum amount which you may receive
without becoming subject to the excise tax imposed by Section 4999 of the Code.

 

  (3) “Total Payments” The “Total Payments” include any “payments in the nature
of compensation” (as defined in Section 280G of the Code and the regulations
thereunder), made under this Agreement or otherwise, to or for your benefit, the
receipt of which is contingent on a change of control and to which Section 280G
of the Code applies.

 

  (b)

ProQuest Company will, at its expense, retain a “Consultant” (which shall be a
law firm, a certified public accounting firm, and/or a firm of recognized
executive compensation consultants) to provide an opinion concerning whether
your Total Payments exceed the limit discussed above. ProQuest Company will
select the Consultant. The opinion required by this Section shall set forth the
amount of your Base Period Income, the present value of the Total Payments and
the amount and present value of any excess parachute payments. If the opinion
provides that there would be an excess parachute payment subject to excise tax
under Section 4999 of the Code, your payments under this Agreement will be
reduced to the

 

5



--------------------------------------------------------------------------------

 

280G Cap in such manner as determined by ProQuest Company after consultation
with you. If ProQuest Company believes that your Total Payments will exceed the
280G Cap, it will nonetheless make payments to you, at the times stated above,
in the maximum amount that it believes may be paid without exceeding the 280G
Cap. The balance, if any, will then be paid after the opinion called for above
has been received.

 

  (c) It is possible that you might receive a payment or distribution that
should not have been made due to the 280G Cap (“Overpayment”) notwithstanding
the best efforts of ProQuest Company. ProQuest Company shall promptly notify you
in writing if it determines you have unintentionally received an Overpayment
together with a copy of the detailed calculation supporting such determination.
You shall be responsible to repay any Overpayment together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code upon
receiving notice of an Overpayment.

 

  (d) The limitation on making Total Payments in excess of the 280G Cap under
this Section 7 only applies during such period of time as doing so would violate
the Loan Agreement. You shall be entitled to receive the Total Payments in
excess of the 280G Cap and the tax gross-up payment under the LTIP after
ProQuest Company repays the principal and interest with respect to the Loan
Agreement. Any amounts in excess of the 280G Cap and the tax gross-up shall be
made by the Company within 10 business days of repayment of the principal and
interest under the Loan Agreement. By signing this Agreement, you acknowledge
that ProQuest Company cannot assure when and if the principal and interest under
the Loan Agreement will be repaid.

 

8. Sale of Your Current Residence

ProQuest Company will reimburse you for any loss on the sale of your current
residence in Ann Arbor, Michigan (your “Current Residence”), up to a maximum of
$150,000, should you list your Current Residence for sale before January 1, 2008
as a result of any event described in Section 2 above that triggers accelerated
vesting of your restricted stock award. The loss, if any, shall equal the amount
by which the purchase price paid by you for your Current Residence (including
the cost of any documented capital improvements made by you to your home, land
and adjacent structures) exceeds the sales proceeds you obtain upon the sale of
the Current Residence. The Company shall also remit to the applicable taxing
authorities a tax gross-up payment on your behalf in an amount such that you
retain the full amount of your reimbursed benefit. This tax gross-up payment
shall be calculated assuming that you pay federal and state income and Hospital
Insurance (1.45%) taxes at the then current applicable maximum marginal tax
rate. As a condition of receiving payment, you shall be required to promptly
provide the Chief Executive Officer of ProQuest Company with documentation
showing the purchase price you paid for the Current Residence and the proceeds
you realized upon sale of the Current Residence, as well as data on comparable
home sales in the vicinity of the current

 

6



--------------------------------------------------------------------------------

Residence. The Chief Executive Officer of ProQuest Company shall determine the
amount of loss resulting from a sale of your Current Residence and any tax
gross-up payment. In the event that you dispute the amount of your benefits
determined by the Chief Executive Officer under this Section 8, the dispute
shall be referred to the Compensation Committee, whose decision shall be final
and binding on all interested parties.

 

9. Successors and Assigns

This Agreement shall be binding upon any successor or assign of ProQuest
Company, including any entity that (whether directly or indirectly, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation or otherwise) is the survivor of ProQuest Company or that acquires
ProQuest Company and/or substantially all the assets of ProQuest Company in
accordance with the operation of law, and such successor entity shall be deemed
to be “ProQuest Company” for purposes of this Agreement (except for purposes of
determining whether there has been a Change of Control of the Company or an
Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and Board
Change). This Section will continue to apply in the event of any subsequent
merger or consolidation or transfer of assets.

 

10. Company Right to Recover Payments Under This Agreement.

You hereby agree that, if it is ever determined by ProQuest Company that any
action or inaction by you constituted willful misconduct in relation to the
Company’s financial statements which is or may be materially injurious to
ProQuest Company or its affiliates, or other grounds for termination for Cause,
then ProQuest Company may recover all of any award or payment made to you
pursuant to this Agreement, and you agree to repay and return any such award or
payment to ProQuest Company. ProQuest Company may, in its sole discretion,
affect any such recovery by (i) obtaining repayment directly from you;
(ii) setting off the amount owed to it against any amount or award that would
otherwise be payable by ProQuest Company to you, or (iii) any combination of
(i) and (ii) above.

 

11. At-Will Employment

This Agreement does not change the at-will nature of your employment
relationship with ProQuest Company.

 

12. Withholding

ProQuest Company may withhold from any amounts payable under this Agreement
(including vesting of your restricted stock award) such federal, state, local or
foreign taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

 

7



--------------------------------------------------------------------------------

13. Section 409A

If any payment or benefit permitted or required under this Agreement is
reasonably determined by either party to be subject for any reason to a material
risk of additional tax under Section 409A(a)(l)(B) of the Code when final
regulations are issued thereunder, then you and ProQuest Company shall promptly
agree in good faith on appropriate provisions to avoid such risk without
materially changing the economic value of this Agreement to either party.

 

14. Indemnification

ProQuest Company shall indemnify you to the same extent that its officers,
directors and employees are entitled to indemnification as of the date hereof
pursuant to ProQuest Company’s Articles of Incorporation and Bylaws for any acts
or omissions by reason of being a director, officer or employee of ProQuest
Company.

 

15. Cooperation

You agree to reasonably cooperate with ProQuest Company and its affiliates
during your employment and thereafter in any internal investigation, any
administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by ProQuest Company
(including, without limitation, you being available to ProQuest Company upon
reasonable notice and at reasonable times for interviews and factual
investigations, appearing at ProQuest Company’s request upon reasonable notice
and at reasonable times to give testimony without requiring service of a
subpoena or other legal process, delivering to ProQuest Company requested
information and relevant documents which are or may come into your possession,
all at times and on schedules that are reasonably consistent with your other
permitted activities and commitments). The obligations under this Section shall
survive expiration of this Agreement. If your cooperation under this Section is
requested after your termination of employment, ProQuest Company shall
(i) provide you reasonable advance notice after giving due consideration to your
then current employment obligations, and (ii) reimburse you for all reasonable
travel expenses and other reasonable out-of-pocket expenses upon submission of
receipts.

 

16. Entire Agreement: Modification

This Agreement contains the entire agreement between you and ProQuest Company
concerning the matters set forth herein and supersedes any other discussions,
agreements, representations or warranties of any kind with regard to these
matters. You acknowledge that this Agreement supercedes the offer letters dated
September 27, 2005 and October 4, 2005 and signed by you and Alan Aldworth. Any
modification of this Agreement will only be effective if done in writing and
signed by you and the Chief Executive Officer of ProQuest Company. If for any
reason any provision of this Agreement shall be held invalid, that invalidity
will not affect the remainder of this Agreement.

 

8



--------------------------------------------------------------------------------

17. Non-Compete Agreement

By signing this Agreement, you acknowledge that (a) the Employee Invention,
Assignment, Confidentiality and Restrictive Covenant Agreement (the “Non-Compete
Agreement”) remains a valid and binding agreement and (b) the Non-Compete
Agreement shall inure to the benefit of any successor or assign of ProQuest
Company.

 

18. Acknowledgment

You acknowledge that you have had an opportunity to fully discuss and review the
terms of this Agreement with an attorney of your own choosing. You further
acknowledge that you have carefully read this Agreement, understand its contents
and freely and voluntarily assent to all of its terms and conditions, and sign
your name of your own free act.

 

19. Governing Law

This Agreement is governed by the laws of Michigan (excluding conflicts of
laws).

We hope that these adjustments to your compensation reinforce the degree to
which you are valued by ProQuest Company. Please review this Agreement carefully
and, if it correctly states our agreement, sign and return to me the enclosed
copy.

Best regards,

 

/s/ Alan W. Aldworth

Alan W. Aldworth Chairman, President and Chief Executive Officer ProQuest
Company

Read, accepted and agreed to this 17th day of July, 2006

 

/s/ Richard Surratt

Richard Surratt

 

9



--------------------------------------------------------------------------------

Exhibit A

Definitions

Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and Board
Change

An “Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and
Board Change” shall occur if:

 

(a) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly, of securities of ProQuest Company representing 30% or more of the
combined voting power of ProQuest Company’s then outstanding securities after
the date hereof (other than ProQuest Company, its subsidiaries or any employee
benefit plan of ProQuest Company or its subsidiaries; and, for purposes of the
Agreement, no Change of Control of the Company shall be deemed to have occurred
as a result of the “beneficial ownership,” or changes therein, of ProQuest
Company’s securities by either of the foregoing) and,

 

(b) individuals who, as of April 6, 2006, constitute ProQuest Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of ProQuest Company’s Board of Directors, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election, by the stockholders of ProQuest Company was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the members of ProQuest Company’s Board, as such terms are
used in Rule 14a-l1 of Regulation 14A promulgated under the Exchange Act) shall
be considered as though such person were a member of the Incumbent Board.

Asset Sale

“Asset Sale” means a sale, lease or transfer of all or substantially all of
ProQuest Company’s assets to an entity less than 50% of the outstanding voting
securities of which are owned in aggregate by ProQuest Company, its subsidiaries
or any employee benefit plan of ProQuest Company or its subsidiaries. A sale,
lease or transfer of “substantially all” assets of ProQuest Company means a
sale, lease or transfer of ProQuest Company’s assets such that the gross
revenues attributable to the remaining ProQuest Company’s assets held and
operated by ProQuest Company during the immediately preceding 12 month period
does not exceed $170.1 million. ProQuest Company shall measure whether there has
been a sale, lease or transfer of “substantially all” assets as of the 1st day
of each calendar month commencing after the date of this Agreement.

Cause

“Cause” means termination of your employment with ProQuest Company or its
affiliates by reason of (1) an act of fraud, embezzlement or theft in connection
with your duties or in the course of your employment; (2) unreasonable neglect
or refusal by you to perform your material

 

A-l



--------------------------------------------------------------------------------

duties (other than as a result of illness, accident or other physical or mental
incapacity), provided that (A) a demand for performance of services has been
delivered to you by ProQuest Company’s Chief Executive Officer at least sixty
days prior to such termination identifying the manner in which the Chief
Executive Officer believes that your have failed to perform and (B) you have
thereafter failed to remedy such failure to perform; (3) you engage in willful,
reckless, or grossly negligent misconduct which is or may be materially
injurious to ProQuest Company or its affiliates; or (4) your conviction of or
plea of guilty or nolo contendere to a felony.

Change of Control of the Company

A “Change of Control of the Company” shall occur upon any of the following
events:

 

(a) a consummation of any consolidation or merger of ProQuest Company pursuant
to which shares of common stock would be converted into or exchanged for cash,
securities or other property, other than a consolidation or merger of ProQuest
Company in which the holders of common stock immediately prior to the merger
have, directly or indirectly, at least a 50% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger (other than with entities in which the holders of ProQuest Company’s
common stock, directly, or indirectly, have at least a 50% ownership interest);

 

(b) an Asset Sale;

 

(c) approval by ProQuest Company’s stockholders of any plan or proposal for the
liquidation or dissolution of ProQuest Company; or

 

(d) as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation (other than by ProQuest Company’s Board of Directors), contested
election or substantial stock accumulation (“Control Transaction”), the members
of ProQuest Company’s Board of Directors immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of ProQuest Company’s Board of Directors.

Code

“Code” means the Internal Revenue Code of 1986, as amended.

Disability

“Disability” means a mental or physical condition which, in the opinion of the
Compensation Committee of ProQuest Company (1) renders you unable or incompetent
to carry out the material job responsibilities which you held or the material
duties to which you were assigned at the time the disability was incurred, and
(2) is expected to be permanent or to last for an indefinite duration or a
duration in excess of six months, or results in you receiving benefits under any
long term disability plan offered by ProQuest Company or its affiliates.

 

A-2



--------------------------------------------------------------------------------

Good Reason

 

(a) “Good Reason” in all events means the occurrence of any of the following
events, without your written consent: (1) you are no longer a direct report to
ProQuest Company’s Chief Executive Officer, (2) you are assigned any duties
inconsistent in any material respect with your position, authority, duties or
responsibilities, or any other action that results in a significant diminution
in such position, authority, duties or responsibilities, each as in effect as of
the date hereof (or such later date to the extent of any actions by ProQuest
Company are consented to in writing by you), unless the action is remedied by
the Company within ten days after receipt of notice thereof given by you,
(3) your assignment for longer than six months to a location in excess of fifty
miles from your then current office, (4) a reduction of your Regular Salary, a
reduction of your bonus target below 50% of your Base Salary, or (5) material
failure to pay your Regular Salary, bonus, equity compensation or benefits under
this Agreement, unless any such action under this clause is remedied by ProQuest
Company within ten business days after receipt of notice thereof given by you.
For purposes of clause (5), the substitution of any benefit stated under Exhibit
D with any other benefit of equivalent or greater value shall not constitute a
material failure to pay your benefits.

 

(b) “Good Reason”, solely for the purposes of Section 4, shall also include:
(1) a reduction in your rate of total compensation, in the aggregate, after
taking into account your Regular Salary, bonus, incentive compensation, equity
compensation, fringe benefits, retirement benefits and any other benefits set
forth in Exhibit D or an adverse change in the form or timing of the payment of
your Regular Salary, bonus or accrued benefits under the SERP or EDCP, as in
effect at any time during the 90 calendar day period immediately prior to a
Change of Control of the Company (other than an Asset Sale or an Acquisition of
Greater than 30% of the Company’s Outstanding Voting Stock and Board Change), or
(2) you resign from ProQuest Company for any reason between December 31, 2007
and January 30, 2008 following an Asset Sale. For purposes of determining
whether there has been a decrease in your rate of total compensation under
clause (1) above, equity compensation shall be deemed to provide you with an
annual value equal to 140% of your then current Base Salary.

 

(c) Notwithstanding anything to the contrary in (a)(l) or (a)(2) above, you
shall not have “Good Reason” to terminate your employment due solely to one or
more of the following events: (1) there is a diminution of the business of
ProQuest Company or any of its affiliates, including, without limitation, a sale
or other transfer of property or other assets of ProQuest Company or any of its
affiliates, or a reduction in your business unit’s head count or budget, or
(2) a suspension of your position, job functions, authorities, duties and
responsibilities while on paid administrative leave due to a reasonable belief
that you have engaged in conduct described in Section 10 of the Agreement.

 

(d) You shall only be entitled to terminate employment for Good Reason by giving
ProQuest Company written notice of the termination, setting forth in reasonable
detail the specific conduct of ProQuest Company or its affiliates that
constitutes Good Reason. An event shall not be deemed to constitute Good Reason
if you fail to deliver notice of termination for Good Reason within one month of
your actual knowledge of such event.

 

A-3



--------------------------------------------------------------------------------

Loan Agreement

“Loan Agreement” shall mean the Waiver and Omnibus Amendment Agreement dated as
of May 4, 2006 to the Credit Agreements and Note Purchase Agreements.

LTIP Award

“LTIP Award” means the Multi-Year Stock Option Grant dated November 2, 2005.

 

A-4



--------------------------------------------------------------------------------

Exhibit B

RESTRICTED STOCK AGREEMENT

UNDER THE 2003 PROQUEST

STRATEGIC PERFORMANCE PLAN

 

Name of Grantee:   Richard Surratt Social Security No.:   «SSN» No. of Shares:  
                     Shares of Common Stock Grant Date:   «GrantDate» Vested
Shares   (from continuous employment):   100% of the Shares on December 31, 2007

This Restricted Stock Agreement (the “Agreement”) is between ProQuest Company, a
Delaware corporation (the “Company”), and you, the Grantee named above, as an
employee of the Company or one of its Subsidiaries.

This Agreement is effective as of the date of grant indicated above (the “Grant
Date”).

The Company wishes to award to you a number of shares of the Company’s Common
Stock, no par value (the “Common Stock”), subject to certain restrictions as
provided in this Agreement, in order to carry out the purposes of the 2003
ProQuest Strategic Performance Plan (the “Plan”) and the retention agreement
between you and the Company dated July 13, 2006 (the “Retention Agreement”).

Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:

 

  1. Award of Restricted Stock.

The Company hereby grants to you, effective as of the Grant Date, an Award of
Restricted Stock for that number of shares of Common Stock indicated above (the
“Shares”), on the terms and conditions set forth in this Agreement and in
accordance with the terms of the Plan.

 

  2. Rights with Respect to the Shares.

With respect to the Shares, you shall be entitled effective as of the Grant Date
to exercise the rights of a shareholder of Common Stock of the Company,
including the right to vote the Shares and the right, subject to Section 8(b)
below, to receive dividends on the Shares, unless and until the Shares are
forfeited under Section 5 below. Notwithstanding the foregoing, you shall be
subject to the transfer restrictions in Section 6. Your rights with respect to
the Shares shall remain forfeitable at all times prior to the date or dates on
which such rights become vested

 

B-l



--------------------------------------------------------------------------------

under this Agreement (the “Restricted Period”). In addition, your rights to
Shares that have vested shall be subject to forfeiture in the event that you
violate the terms of your Confidentiality, Non-Solicitation and Non-Competition
Agreement with the Company (the “Non-Compete Agreement”) as provided in Sections
5 and 10 below.

 

  3. Scheduled Vesting.

Subject to the terms and conditions of this Agreement, Shares shall become
vested in the amount or amounts set forth herein if you remain continuously
employed by the Company or a Subsidiary from the Grant date until the respective
date or dates described above in this Agreement. Vesting or becoming vested
entitles you to transfer your Shares, and to retain your Shares after
termination of employment with the Company and its Subsidiaries subject to
Section 10 below. Shares that vest under this Agreement are referred to as
“Vested Shares.”

 

  4. Accelerated Vesting.

Vesting shall fully accelerate on the first to occur of the following events:

(a) you remain employed by the Company on a Change of Control of the Company
(other than an Asset Sale);

(b) you remain employed on December 31, 2007 following an Asset Sale;

(c) ProQuest Company terminates your employment without Cause;

(d) you terminate employment with ProQuest Company for Good Reason;

(e) you become entitled to receive enhanced severance benefits under Section 4
of the Retention Agreement; or

(f) you die or suffer a Disability while employed by ProQuest Company or its
affiliates.

The terms “Change of Control of the Company”, “Asset Sale”, “Cause”, “Good
Reason” and “Disability” shall have the meanings as set forth in the Retention
Agreement.

 

  5. Forfeiture.

Subject to the provisions of Section 10 herein, your rights to Shares that
become Vested Shares shall not be subject to forfeiture. Except as provided in
Section 4 above, your rights to Shares that are not then Vested Shares shall be
immediately and irrevocably forfeited upon your termination of employment,
including the right to vote such Shares and the right to receive cash dividends
on such Shares as provided in Section 8(b) of this Agreement. No transfer by
will or the applicable laws of descent and distribution of any Shares which vest
by reason of your death shall be effective to bind the Company unless the
Committee administering the Plan shall have been furnished with written notice
of such transfer and a copy of the will or such other evidence as the Committee
may deem necessary to establish the validity of the transfer.

 

B-2



--------------------------------------------------------------------------------

“Employment” covered under this Agreement shall mean the performance of services
for the Company or a Subsidiary as an employee for federal income tax purposes.
You shall be deemed to have terminated employment either upon an actual
termination of service with the Company and its Subsidiaries, or at the time
that the Subsidiary with which you are employed ceases to be a Subsidiary under
the terms of the Plan, provided that you are not employed immediately thereafter
by the Company. Your employment with the Company or one of its Subsidiaries
shall not be deemed to have terminated if you take any military leave, sick
leave, or other bona fide leave of absence approved by the Company or the
Subsidiary, as applicable, regardless of whether pay is suspended during such
leave.

 

  6. Transfer Restrictions.

Notwithstanding anything to the contrary in Sections 2, 3 and 4 of this
Agreement, the Shares may not be sold, assigned, transferred, pledged, or
otherwise encumbered by you (collectively, the “Transfer Restrictions”) during
the period commencing on the Grant Date and terminating at the end of the
Restricted Period. The Committee shall have the authority, in its discretion, to
accelerate the time at which any or all of the Transfer Restrictions shall lapse
with respect to any Shares, or to remove any or all such restrictions, whenever
the Committee may determine that such action is appropriate by reason of any
changes in circumstances occurring after the commencement of the Restricted
Period.

 

  7. Issuance and Custody of Certificates.

(a) The Company shall cause the Shares to be issued in your name, either by
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company. The Shares shall
be restricted from transfer during the Restricted Period and shall be subject to
an appropriate stop-transfer order. If any certificate is issued, the
certificate shall bear an appropriate legend referring to the restrictions
applicable to the Shares.

(b) If any certificate is issued, you shall be required to execute and deliver
to the Company a stock power or stock powers relating to the Shares.

(c) Upon vesting, the Company shall promptly cause your Vested Shares (less any
Shares that may have been withheld to pay taxes) to be delivered to you, free of
the restrictions and/or legend described in Section 7(a) hereof, either by
book-entry registration or in the form of a certificate or certificates,
registered in your name or in the names of your legal representatives,
beneficiaries or heirs, as applicable.

 

  8. Distributions and Adjustments.

(a) If any Shares vest subsequent to any change in the number or character of
the Common Stock of the Company without additional consideration paid to the
Company (through any stock dividend or other distribution, recapitalization,
stock split, reverse stock split,

 

B-3



--------------------------------------------------------------------------------

reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or otherwise), you shall then receive upon such
vesting the number and type of securities or other consideration which you would
have received if such Shares had vested prior to the event changing the number
or character of the outstanding Common Stock.

(b) Unless the Committee determines otherwise, payment of any cash dividend,
additional share of Common Stock of the Company, any other securities of the
Company and any other property distributed with respect to the Shares shall be
deferred until such shares become Vested Shares (and shall be subject to
forfeiture upon forfeiture under Section 5 above of any unvested Shares to which
such deferred dividends relate). Any deferred payments under this Section 8(b)
shall be held by the Company on your behalf and, to the extent practicable,
shall be reinvested in Common Stock. The dividends allocable to the Shares shall
be paid to you (without interest) upon the vesting date for such shares.

 

  9. Taxes.

(a) You acknowledge that you will consult with your personal tax advisor
regarding the federal, state and local tax consequences of the grant of the
Shares, payment of dividends on the Shares, the vesting of the Shares and any
other matters related to this Agreement. You are relying solely on your advisors
and not on any statements or representations of the Company or any of its
agents. You understand that you are responsible for your own tax liability that
may arise as a result of this grant of the Shares or any other matters related
to this Agreement. You understand that Section 83 of the Code treats as taxable
ordinary income the fair market value of the Shares as of the date the Shares
vest hereunder. Alternatively, you understand that you may elect to be taxed at
the time the Shares are granted rather than when the Shares vest hereunder by
filing an election under Section 83(b) of the Code with the Internal Revenue
Service within 30 days from the Grant Date.

(b) In order to comply with all applicable federal, state or local income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all income and payroll taxes, which are your sole and absolute
responsibility, are withheld or collected from you at the minimum required
withholding rate.

(c) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, you may elect to satisfy any applicable
tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares (including property attributable to the
Shares described in Section 8(b) above) by:

(i) delivering cash (including check, draft, money order or wire transfer made
payable to the order of the Company),

(ii) having the Company withhold a portion of the Vested Shares having a Fair
Market Value equal to the amount of such taxes, or

(iii) delivering to the Company shares of Common Stock having a Fair Market
Value equal to the amount of such taxes. The Company will not deliver any
fractional Share but will pay, in lieu thereof, the Fair Market Value of such
fractional Share. Your election must be made on or before the date that the
amount of tax to be withheld is determined.

 

B-4



--------------------------------------------------------------------------------

  10. Remedy for Violation of Non-Compete Agreement.

(a) You specifically recognize and affirm that strict compliance with terms of
the covenants set forth in the Non-Compete Agreement is required as a condition
of this Award of Restricted Stock. Notwithstanding the other provisions of this
Agreement, including the Vested Shares provisions of Section 5, if you violate
the terms of the Non-Compete Agreement, then

(i) all of your Shares, whether or not vested, shall be immediately forfeited
and revert to the Company, and

(ii) if you previously transferred the Shares for consideration to a third
party, then you shall immediately deliver to the Company an amount in cash equal
to the aggregate Fair Market Value of such Shares as of the date of such
transfer

(b) You agree that should all or any part or application of the Non-Compete
Agreement be held or found invalid or unenforceable for any reason whatsoever by
a court of competent jurisdiction in an action between you and the Company (or
its affiliates), the Company nevertheless shall be entitled to recover the full
value of this Award of Restricted Stock, pursuant to Section 10(a) above, if you
violate any of the terms and conditions set forth in the Non-Compete Agreement.

(c) The rights of the Company set forth in this Section 10 shall not limit or
restrict in any manner any rights or remedies which the Company or any of its
affiliates may have under law or under the Non-Compete Agreement or any other
separate agreement or arrangement with you.

 

  11. General Provisions.

(a) Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon your request. Terms used herein
which are defined in the Plan shall have the respective meanings given to such
terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.

(b) Integrated Agreement. This Agreement, the Retention Agreement, the
Non-Compete Agreement and the Plan constitute the entire understanding and
agreement between you and the Company with respect to the subject matter
contained herein and supersedes any prior agreements, understandings,
restrictions, representations, or warranties between you and the Company with
respect to such subject matter other than those as set forth or provided for
herein.

 

B-5



--------------------------------------------------------------------------------

(c) No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or a Subsidiary of the Company. In addition, the Company or a Subsidiary of the
Company may at any time dismiss you from employment free from any liability or
any claim under this Agreement, unless otherwise expressly provided in this
Agreement.

(d) Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

(e) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

(f) Saving Clause. If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.

(g) Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of this Agreement.

(h) Notices. You should send all written notices regarding this Agreement or the
Plan to the Company at the following address:

ProQuest Company

300 N. Zeeb Road

Ann Arbor, MI 48103

  Attn: Senior Vice President and General Counsel

(i) Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, their respective successors,
permitted assigns, and legal representatives. The Company has the right to
assign this Agreement, and such assignee shall become entitled to all the rights
of the Company hereunder to the extent of such assignment.

 

B-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Agreement in duplicate as of
the day and year first above written.

 

PROQUEST COMPANY By:  

--------------------------------------------------------------------------------

  Alan W. Aldworth Its:   Chairman, President and Chief Executive Officer

Please indicate your acceptance of the terms and conditions of this Agreement by
signing in the space provided below and returning a signed copy of this
Agreement to the Company. IF A FULLY EXECUTED COPY OF THIS AGREEMENT AND
NON-COMPETE AGREEMENT HAVE NOT BEEN RECEIVED BY THE SENIOR VICE PRESIDENT AND
GENERAL COUNSEL OF THE COMPANY, THE COMPANY SHALL REVOKE ALL SHARES ISSUED TO
YOU, AND AVOID ALL OBLIGATIONS, UNDER THIS AGREEMENT.

The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement.

 

 

     

 

    By: Richard Surratt       Date:    

 

B-7



--------------------------------------------------------------------------------

Exhibit C

AGREEMENT AND GENERAL RELEASE

ProQuest Company, its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, trustees and agents thereof (collectively referred to
throughout this Agreement as “Employer”), and Richard Suratt (“Executive”), the
Executive’s heirs, executors, administrators, successors and assigns
(collectively referred to throughout this Agreement as “Employee”) agree:

1. Last Day of Employment. Executive’s last day of employment with Employer is
[DATE]. In addition, effective as of [DATE], Executive resigns from the
Executive’s position as [TITLE] of Employer and will not be eligible for any
benefits or compensation after [DATE], other than as specifically provided in
the retention agreement between Employer and Executive dated July 13, 2006 (the
“Retention Agreement”) and Executive’s right to indemnification and directors
and officers liability insurance. Executive further acknowledges and agrees
that, after [DATE], the Executive will not represent the Executive as being a
director, employee, officer, trustee, agent or representative of Employer for
any purpose. In addition, effective as of [DATE], Executive resigns from all
offices, directorships, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, Employer or any benefit plans of
Employer. These resignations will become irrevocable as set forth in Section 3
below.

2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with the Retention Agreement.

3. Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to the General Counsel for ProQuest Company, or his/her designee, or mailed to
Employer, 300 N. Zeeb Road, Ann Arbor, Michigan 48103, Attn: Senior Vice
President and General Counsel, and postmarked within seven (7) calendar days of
execution of this Agreement and General Release. This Agreement and General
Release shall not become effective or enforceable until the revocation period
has expired. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in Michigan then the revocation period shall not expire until the
next following day which is not a Saturday, Sunday, or legal holiday.

4. General Release of Claim. Employee knowingly and voluntarily releases and
forever discharges Employer from any and all claims, causes of action, demands,
fees and liabilities of any kind whatsoever, whether known and unknown, against
Employer, Employee has, has ever had or may have as of the date of execution of
this Agreement and General Release, including, but not limited to, any alleged
violation of:

 

  •  

The National Labor Relations Act, as amended;

 

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

The Civil Rights Act of 1991;

 

C-l



--------------------------------------------------------------------------------

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform and Control Act, as amended;

 

  •  

The Americans with Disabilities Act of 1990, as amended;

 

  •  

The Age Discrimination in Employment Act of 1967, as amended;

 

  •  

The Older Workers Benefit Protection Act of 1990;

 

  •  

The Worker Adjustment and Retraining Notification Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

The Family and Medical Leave Act of 1993;

 

  •  

Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the State of Michigan;

 

  •  

Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 

  •  

Any public policy, contract, tort, or common law; or

 

  •  

Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
Executive was entitled immediately prior to [DATE] with regard to Executive’s
service as an officer and director of Employer; (ii) Employee’s rights under any
tax-qualified pension or claims for accrued vested benefits under any other
employee benefit plan, policy or arrangement maintained by Employer or under
COBRA; (iii) Employee’s rights under the provisions of the Retention Agreement
which are intended to survive termination of employment; or (iv) Employee’s
rights as a stockholder.

5. No Claims Permitted. Employee waives Executive’s right to file any charge or
complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
This Agreement, however, does not prevent Employee from filing a charge with the
Equal Employment Opportunity Commission, any other federal government agency,
and/or any government agency concerning claims of discrimination, although
Employee waives the Executive’s right to recover any damages or other relief in
any claim or suit brought by or through the Equal Employment Opportunity
Commission or any

 

C-2



--------------------------------------------------------------------------------

other state or local agency on behalf of Employee under the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964 as amended, the
Americans with Disabilities Act, or any other federal or state discrimination
law, except where such waivers are prohibited by law.

6. Affirmations. Employee affirms Executive has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
Employer in any forum or form. Employee further affirms that the Executive has
been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which Executive may be entitled and no other compensation,
wages, bonuses, commissions and/or benefits are due to Executive, except as
provided in the Retention Agreement. Employee also affirms Executive has no
known workplace injuries.

7. Cooperation; Return of Property. Employee agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during Executive’s
employment in which Executive was involved or of which Executive has knowledge.
Employer will reimburse the Employee for any reasonable out-of-pocket travel,
delivery or similar expenses incurred in providing such service to Employer.
Employee represents that Executive has returned to Employer all property
belonging to Employer, including but not limited to any leased vehicle, laptop,
cell phone, keys, access cards, phone cards and credit cards, provided that
Executive may retain, and Employer shall cooperate in transferring, Executive’s
cell phone number and any home communication and security equipment as well as
Executive’s rolodex and other address books.

8. Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the State of Michigan
without regard to its conflict of laws provisions. In the event Employee or
Employer breaches any provision of this Agreement and General Release, Employee
and Employer affirm either may institute an action to specifically enforce any
term or terms of this Agreement and General Release. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and should the provision be incapable of being
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Agreement and General Release in full force
and effect. Nothing herein, however, shall operate to void or nullify any
general release language contained in the Agreement and General Release.

9. Nonadmission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.

10. Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.

 

C-3



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Retention
Agreement which are intended to survive termination of the Retention Agreement
shall survive and continue in full force and effect. Employee acknowledges
Executive has not relied on any representations, promises, or agreements of any
kind not contained herein or in the Retention Agreement made to Executive in
connection with Executive’s decision to accept this Agreement and General
Release.

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
RETENTION AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST EMPLOYER.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

        PROQUEST COMPANY

 

    By:  

 

RICHARD SURRATT     Name:  

 

      Title:  

 

Date:  

 

    Date:  

 

 

C-4



--------------------------------------------------------------------------------

Exhibit D

Salary, Bonus and Benefits

Salary

 

  •  

Base Salary: You are paid a “Base Salary” of $11,538.00 bi-weekly ($300,000.00
if annualized) and are eligible for consideration for a merit increase in May
2007.

 

  •  

Regular Salary: Your “Regular Salary” includes your Base Salary plus another
$20,800.00 annualized, for a total Regular Salary of $320,800.00 annualized,
phased in based on year-to-date utilization of discontinued benefits effective
July 31, 2006.

 

  •  

Calculations for Bonus, merit pay, SERF, severance, company paid disability,
401k match will utilize your Base Salary and not your Regular Salary.

Bonus

 

  •  

As a key executive you participate in the Financial Bonus Plan at 50% of your
Base Salary for on target performance. Under this Bonus you may earn up to 200%
of target for performance above goal. This bonus payout is capped at 200 percent
of target.

Benefits

You shall be entitled to the following benefits while employed by ProQuest
Company under this Agreement through December 31, 2007:

 

  •  

You are eligible for the Stock purchase bonus of 15% plus commissions or
transaction fees contingent on holding such shares for a period of 24 months
after purchase.

 

  •  

You are eligible to participate in the ProQuest Executive Deferred Compensation
Plan (EDCP).

 

  •  

You participate in the ProQuest Supplemental Executive Retirement Plan (SERP).
Under this plan, on December 31 of each year, the Company makes a contribution
to the Trust established under the EDCP, and credits your account in an amount
equal to 15% of the sum of (a) your Base Salary and your management bonus under
the Financial Bonus Plan for the year and (b) amounts of Base Salary and
management bonus deferred by you under the EDCP for the year.

 

  •  

You receive at Company expense Basic term life equal to two times annual Base
Salary, and under the terms of the policy, you may elect to purchase additional
term life insurance up to four times Base Salary up to a maximum of $1,300,000
subject to the terms of the Policy.

 

D-l



--------------------------------------------------------------------------------

  •  

You have Short Term Disability protection at Company expense.

 

  •  

You are covered at Company expense for Long-term disability benefits which will
begin after you have been totally disabled for a period of six continuous
months. You are also eligible to participate under the Supplemental Income
Protection Plan—Supplemental Long Term Disability Plan at the group rate.

 

  •  

You participate in the Profit Sharing Retirement Plan 401(k) plan,

 

  •  

You are be eligible for four weeks of annual vacation, accrued at 13.33 hours
per month, 4 floating holidays (personal days), and 8 company holidays.

 

  •  

You participate in benefits programs including group insurance plans for
medical, dental, vision, as well as access to a Health Savings Account or
Flexible Spending Account.

 

  •  

If asked by the Company and you agree to relocate, you are eligible for
relocation benefits as detailed in the Senior Management Homeowner Relocation
Plan summary. This benefit must be reimbursed to the company if you leave within
the first 12 months of employment.

 

  •  

You are eligible to participate in Dependent Life Insurance; Voluntary
Accidental Death & Dismemberment; the Group Legal Plan.

 

D-2



--------------------------------------------------------------------------------

LOGO [g68768logo.jpg]

Exhibit 10.35

July 13, 2006

Todd W. Buchardt

Ann Arbor, Michigan 48108

 

Re: Employment Terms

Dear Todd:

This Agreement is being provided to you because you are a key employee who
performs highly specialized and unique duties that are critical to ProQuest
Company. Capitalized terms set forth in this letter are defined in Exhibit A.

 

1. Term

The term (the “Term”) of this Agreement shall commence on the date of this
letter and end on the Termination Date; provided, however, should a Change of
Control of the Company or an Acquisition of at Least 30% of the Company’s
Outstanding Voting Stock and Board Change occur at any time prior to the
Termination Date, all provisions of this Agreement shall apply and continue in
full force and effect until all parties have discharged their duties hereunder.
Set forth as Exhibit D below is a list of the Base Salary, Regular Salary, bonus
and benefits that you shall be eligible to receive while you are employed by
ProQuest Company during the Term. No provision of this Agreement shall be deemed
to restrict any rights of ProQuest Company to sell, transfer or otherwise
dispose of any line of business or any part thereof on such terms and conditions
as ProQuest Company, in its sole discretion, deems appropriate.

 

2. Additional Restructuring Duties

In addition to fulfilling your current job responsibilities and those set forth
in Section 15 below, you agree to cooperate fully with ProQuest Company and its
investment bankers, attorneys, accountants and advisors in connection with its
restructuring efforts, and with ProQuest Company and its lenders as reasonably
required under the Loan Agreement. You agree to participate in making management
presentations to prospective buyers, play

 

777 Eisenhower Parkway, P.O. Box 1346, Ann Arbor, Ml 48106-1346 USA tel
734.761.4700 web www.proquestcompany.com



--------------------------------------------------------------------------------

an active and positive role in fairly representing ProQuest Company’s interests,
be an advocate for ProQuest Company’s positions and work with other employees or
advisors of ProQuest Company and its affiliates to secure their continued
loyalty to a prospective buyer. If you are offered an employment opportunity, an
equity interest or any other consideration from a prospective buyer during the
Term hereof, by signing this Agreement you agree to keep ProQuest Company
advised of your negotiations with the prospective buyer and to accept any such
offer prior to a sale only with ProQuest Company’s advance written permission.

 

3. Restricted Stock

ProQuest Company will grant you a restricted stock award of 60,000 shares in
substantially the form attached to this letter as Exhibit B on or about the
earlier of December 29, 2006 or an event that entitles you to accelerated
vesting of your award as described in this Section. You shall vest in 50% of the
shares subject to this restricted stock award on March 31, 2007 and the
remaining 50% of such shares on March 31, 2008, provided you are then employed
by ProQuest Company. Vesting shall fully accelerate on the first to occur of the
following events:

 

  (a) you remain employed by ProQuest Company on a Change of Control of the
Company (other than an Asset Sale);

 

  (b) you remain employed on December 31, 2007 following an Asset Sale;

 

  (c) ProQuest Company terminates your employment without Cause;

 

  (d) you terminate employment with ProQuest Company for Good Reason;

 

  (e) you become entitled to receive enhanced severance benefits under Section 5
of this Agreement; or

 

  (f) you die or suffer a Disability while employed by ProQuest Company or its
affiliates.

You shall retain the LTIP Award and your rights to receive a tax gross-up
payment for golden parachute excise taxes shall survive termination of the LTIP
Award; provided, however, that ProQuest Company shall not be obligated to make
any such tax gross-up payment to the extent that Section 8 below limits your
payments under this Agreement or otherwise.

In addition to the general prohibition on stock sales when in possession of
material inside information, ProQuest Company common stock may not be sold or
otherwise transferred within ninety days of your termination of employment
without the express written consent of ProQuest Company’s general counsel.

 

2



--------------------------------------------------------------------------------

4. 2006 Bonus

 

  (a) Your target bonus opportunity for 2006 is 100% of Base Salary. You will be
receiving separately a letter setting forth your performance goals for 2006
under the 2006 Financial Bonus Plan. Should you remain employed with ProQuest
Company through December 31, 2006, payment under the terms of this bonus plan
will be made no later than March 14, 2007.

 

  (b) In the event that ProQuest Company terminates your employment without
Cause or you terminate employment for Good Reason during the Term and prior to a
Change of Control of the Company, you shall be entitled to a pro-rata portion of
your annual bonus for the year in which your termination occurs, payable at the
time that annual bonuses are paid to other senior executives, but no later than
March 14, 2007 (determined by multiplying the amount you would have received
based upon actual performance had your employment continued through the end of
such year by a fraction, the numerator of which is the number of days during the
year of termination that are employed by ProQuest Company and the denominator of
which is 365).

 

  (c) In the event that there is a Change of Control of the Company before
December 31, 2006, other than an Asset Sale, then you shall be entitled to a
bonus for 2006 not less than a pro-rata portion of the amount payable under the
2006 Financial Bonus Plan determined by multiplying the amount you would have
received by a fraction the numerator of which is the number of days elapsed in
2006 prior to the effective date of the Change of Control and the denominator of
which is 365 paid on the effective date of such Change of Control of the
Company.

 

5. Enhanced Severance Protection

Subject to Section 7 below, you shall be entitled to the following enhanced
severance benefits under this Section 5 if ProQuest Company terminates your
employment without Cause or you resign for Good Reason at any time during a two
year period beginning on a Change of Control of the Company or an Acquisition of
at Least 30% of the Company’s Outstanding Voting Stock and Board Change:

 

  (a) A single lump sum payment in an amount equal to the sum of (i) 150% of
your then current Base Salary and (ii) an amount equal to any accrued but unused
vacation days, with such payments commencing on the earliest payroll date that
does not result in adverse tax consequences to you under Section 409A of the
Code.

 

  (b)

Subject to your continued co-payment of premiums, continued participation for
eighteen months in all medical, dental and vision plans which cover you (and
eligible dependents) upon the same terms and conditions (except for the
requirements of your continued employment) in effect for active employees of

 

3



--------------------------------------------------------------------------------

 

ProQuest Company. If you obtain other employment that offers substantially
similar or improved benefits, as to any particular medical, dental or vision
plan, such continuation of coverage by ProQuest Company for such similar or
improved benefit under such plan under this Section 5(b) shall immediately
cease. The continuation of health benefits under this subparagraph shall reduce
and count against your rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended. To the extent that such post-employment
coverage cannot be provided under any such plan, ProQuest Company, at its
election, will either (i) arrange to make available to you coverage through an
insured arrangement that provides benefits substantially similar and on the same
terms and conditions to those provided under such plan, or (ii) pay such
benefits as described in (i) above directly. The obligations of ProQuest Company
to provide any alternative coverage described in the preceding sentence are
expressly conditional on you taking all reasonable actions and providing all
reasonable information, as ProQuest Company shall request, as is necessary for
it to fulfill such obligations.

Effective as of a Change of Control of the Company, ProQuest Company shall
establish a rabbi trust with a third party financial institution for the purpose
of funding enhanced severance benefits that may be payable under this Agreement,
provided that doing so would not violate the Loan Agreement.

 

6. Regular Severance Benefits

 

  (a) Subject to Section 7 below, you shall be entitled to regular severance
benefits under Section 6(c) below if: (1) ProQuest Company terminates your
employment without Cause or you resign for Good Reason at any time before a
Change of Control of the Company or an Acquisition of at Least 30% of the
Company’s Outstanding Voting Stock and Board Change, and (2) you are not
entitled to enhanced severance benefits under Section 5. Under no circumstances
shall you receive severance benefits under both Section 5 and Section 6 of this
Agreement.

 

  (b) You will be considered to be entitled to enhanced severance benefits under
Section 5 above if your employment is involuntarily terminated by ProQuest
Company without Cause or you resign for Good Reason prior to such date, and such
termination of employment or change in the terms of your employment occurs
within the 60 day period prior to a definitive purchase agreement that results
in a Change of Control of the Company.

 

  (c) The severance benefits payable under Section 6(a) shall be the same in all
respects as under Section 5(a) and 5(b) above, except that: (i) 100% shall be
used in lieu of 150% in Section 5(a), and (ii) the period of continued
participation in medical, dental and vision plans described in Section 5(b)
shall be twelve months instead of eighteen months.

 

4



--------------------------------------------------------------------------------

  (d) Your rights to regular severance benefits as set forth in Section 6(a)
shall continue to apply after the Termination Date and for the remainder of your
employment with ProQuest Company.

 

7. Conditions to Receiving Severance Benefits

Any severance benefits payable under this Agreement shall be in lieu of any
other severance benefits that you may have otherwise been eligible to receive
from ProQuest Company or its affiliates under the ProQuest Company Separation
Benefits Plan or otherwise. If you terminate employment in a manner entitling
you to severance benefits under either Section 5 or 6 above and your death
occurs before full payment of such severance benefits, any amount remaining to
be paid shall be paid to your surviving spouse, or, if none, to your estate. You
must sign a release agreement in substantially the same form as attached as
Exhibit C to this Agreement to receive the severance benefits. The severance
benefits under this Agreement will commence as soon as reasonably practicable
after the termination of the revocation period provided in the release
agreement. You shall not be required to seek other employment to mitigate
damages, and any income earned by you from other employment or self-employment
shall not be offset against any obligations of ProQuest Company to you under
this Agreement.

 

8. Cap on Payments to Avoid Excise Taxes

 

  (a) By signing this Agreement, you agree that, subject to the exception
provided in Section 8(d) below, the present value of your “Total Payments” will
not exceed an amount equal to the “280G Cap.” For purposes of this Section, the
following specialized terms will have the following meanings:

 

  (1) “Base Period Income” “Base Period Income” is an amount equal to your
“annualized includable compensation” for the “base period” as defined in
Sections 280G(d)(l) and (2) of the Code and the regulations thereunder.
Generally, your “annualized includable compensation” is the average of your
annual taxable income from ProQuest Company for the “base period,” which is the
five calendar years prior to the year in which a “change of ownership or
control” as defined in Section 280G(b)(2) of the Code occurs. These concepts are
complicated and technical and all of the rules set forth in the applicable
regulations apply for purposes of this Agreement.

 

  (2) “280G Cap” “280G Cap” means an amount equal to 3 times your “Base Period
Income,” less $ 1,000.00. This is the maximum amount which you may receive
without becoming subject to the excise tax imposed by Section 4999 of the Code.

 

  (3)

“Total Payments” The “Total Payments” include any “payments in the nature of
compensation” (as defined in Section 280G of the Code and the

 

5



--------------------------------------------------------------------------------

 

regulations thereunder), made under this Agreement or otherwise, to or for your
benefit, the receipt of which, is contingent on a change of control and to which
Section 280G of the Code applies.

 

  (b) ProQuest Company will, at its expense, retain a “Consultant” (which shall
be a law firm, a certified public accounting firm, and/or a firm of recognized
executive compensation consultants) to provide an opinion concerning whether
your Total Payments exceed the limit discussed above. ProQuest Company will
select the Consultant. The opinion required by this Section shall set forth the
amount of your Base Period Income, the present value of the Total Payments and
the amount and present value of any excess parachute payments. If the opinion
provides that there would be an excess parachute payment subject to excise tax
under Section 4999 of the Code, your payments under this Agreement will be
reduced to the 280G Cap in such manner as determined by ProQuest Company after
consultation with you. If ProQuest Company believes that your Total Payments
will exceed the 280G Cap, it will nonetheless make payments to you, at the times
stated above, in the maximum amount that it believes may be paid without
exceeding the 280G Cap. The balance, if any, will then be paid after the opinion
called for above has been received.

 

  (c) It is possible that you might receive a payment or distribution that
should not have been made due to the 280G Cap (“Overpayment”) notwithstanding
the best efforts of ProQuest Company. ProQuest Company shall promptly notify you
in writing if it determines you have unintentionally received an Overpayment
together with a copy of the detailed calculation supporting such determination.
You shall be responsible to repay any Overpayment together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code upon
receiving notice of an Overpayment.

 

  (d) The limitation on making Total Payments in excess of the 280G Cap under
this Section 8 only applies during such period of time as doing so would violate
the Loan Agreement. You shall be entitled to receive the Total Payments in
excess of the 280G Cap and the tax gross-up payment under the LTIP after
ProQuest Company repays the principal and interest with respect to the Loan
Agreement. Any amounts in excess of the 280G Cap and the tax gross-up payment
shall be made by the Company within 10 business days of repayment of the
principal and interest under the Loan Agreement. By signing this Agreement, you
acknowledge that ProQuest Company cannot assure when and if the principal and
interest under the Loan Agreement will be repaid.

 

9. Successors and Assigns

This Agreement shall be binding upon any successor or assign of ProQuest
Company, including any entity that (whether directly or indirectly, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation or otherwise)

 

6



--------------------------------------------------------------------------------

is the survivor of ProQuest Company or that acquires ProQuest Company and/or
substantially all the assets of ProQuest Company in accordance with the
operation of law, and such successor entity shall be deemed to be “ProQuest
Company” for purposes of this Agreement (except for purposes of determining
whether there has been a Change of Control of the Company or an Acquisition of
at Least 30% of the Company’s Outstanding Voting Stock and Board Change). This
Section will continue to apply in the event of any subsequent merger or
consolidation or transfer of assets.

 

10. Company Right to Recover Payments Under This Agreement

You hereby agree that, if it is ever determined by ProQuest Company that any
action or inaction by you constituted grounds for termination for Cause, then
ProQuest Company may recover all of any award or payment made to you pursuant to
this Agreement, and you agree to repay and return any such award or payment to
ProQuest Company. ProQuest Company may, in its sole discretion, affect any such
recovery by (i) obtaining repayment directly from you; (ii) setting off the
amount owed to it against any amount or award that would otherwise be payable by
ProQuest Company to you, or (iii) any combination of (i) and (ii) above.

 

11. At-Will Employment

This Agreement does not change the at-will nature of your employment
relationship with ProQuest Company.

 

12. Withholding

ProQuest Company may withhold from any amounts payable under this Agreement
(including vesting of your restricted stock award) such federal, state, local or
foreign taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

 

13. Section 409A

If any payment or benefit permitted or required under this Agreement is
reasonably determined by either party to be subject for any reason to a material
risk of additional tax under Section 409A(a)(l)(B) of the Code when final
regulations are issued thereunder, then you and ProQuest Company shall promptly
agree in good faith on appropriate provisions to avoid such risk without
materially changing the economic value of this Agreement to either party.

 

14. Indemnification

ProQuest Company shall indemnify you to the same extent that its officers,
directors and employees are entitled to indemnification as of the date hereof
pursuant to ProQuest Company’s Articles of Incorporation and Bylaws for any acts
or omissions by reason of being a director, officer or employee of ProQuest
Company.

 

7



--------------------------------------------------------------------------------

15. Cooperation

You agree to reasonably cooperate with ProQuest Company and its affiliates
during your employment and thereafter in any internal investigation, any
administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by ProQuest Company
(including, without limitation, you being available to ProQuest Company upon
reasonable notice and at reasonable times for interviews and factual
investigations, appearing at ProQuest Company’s request upon reasonable notice
and at reasonable times to give testimony without requiring service of a
subpoena or other legal process, delivering to ProQuest Company requested
information and relevant documents which are or may come into your possession,
all at times and on schedules that are reasonably consistent with your other
permitted activities and commitments). The obligations under this Section shall
survive expiration of the Term. If your cooperation under this Section is
requested after your termination of employment, ProQuest Company shall
(i) provide you reasonable advance notice after giving due consideration to your
then current employment obligations, and (ii) reimburse you for all reasonable
travel expenses and other reasonable out-of-pocket expenses upon submission of
receipts.

 

16. Entire Agreement; Modification

This Agreement contains the entire agreement between you and ProQuest Company
concerning the matters set forth herein and supersedes any other discussions,
agreements, representations or warranties of any kind with regard to these
matters. You acknowledge that this Agreement supercedes the offer letter dated
May 1, 2001 and signed by you and James P. Roemer and the offer letter dated
February 27, 1998 and signed by you and Nils Johansson. Any modification of this
Agreement will only be effective if done in writing and signed by you and the
Chief Executive Officer of ProQuest Company. If for any reason any provision of
this Agreement shall be held invalid, that invalidity will not affect the
remainder of this Agreement.

 

17. Non-Compete Agreement

By signing this Agreement, you acknowledge that (a) the Employee Confidentiality
and Restrictive Covenant Agreement dated March 22, 2002 and signed by you and
James P. Roemer (the “Non-Compete Agreement”) remains a valid and binding
agreement and (b) the Non-Compete Agreement shall inure to the benefit of any
successor or assign of ProQuest Company.

 

18. Survival of Terms

The provisions of Sections 6, 8, 9, 10, 14, 15, 17 and the other provisions of
this Agreement which by their terms contemplate survival of the termination of
this Agreement, shall survive expiration of the Term and be deemed to be
independent covenants.

 

8



--------------------------------------------------------------------------------

19. Acknowledgment

You acknowledge that you have had an opportunity to fully discuss and review the
terms of this Agreement with an attorney of your own choosing. You further
acknowledge that you have carefully read this Agreement, understand its contents
and freely and voluntarily assent to all of its terms and conditions, and sign
your name of your own free act.

 

20. Governing Law

This Agreement is governed by the laws of Michigan (excluding conflicts of
laws).

We hope that these adjustments to your compensation reinforce the degree to
which you are valued by ProQuest Company. Please review this Agreement carefully
and, if it correctly states our agreement, sign and return to me the enclosed
copy.

 

Best regards,

/s/ Alan W. Aldworth

Alan W. Aldworth Chairman, President and Chief Executive Officer ProQuest
Company

Read, accepted and agreed to this 18th day of July, 2006

 

/s/ Todd W. Buchardt

Todd W. Buchardt

 

9



--------------------------------------------------------------------------------

Exhibit A

DEFINITIONS

Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and Board
Change

An “Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and
Board Change” shall occur if:

 

(a) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly, of securities of ProQuest Company representing 30% or more of the
combined voting power of ProQuest Company’s then outstanding securities after
the date hereof (other than ProQuest Company, its subsidiaries or any employee
benefit plan of ProQuest Company or its subsidiaries; and, for purposes of the
Agreement, no Change of Control of the Company shall be deemed to have occurred
as a result of the “beneficial ownership,” or changes therein, of ProQuest
Company’s securities by either of the foregoing) and,

 

(b) individuals who, as of April 6, 2006, constitute ProQuest Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of ProQuest Company’s Board of Directors, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election, by the stockholders of ProQuest Company was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the members of ProQuest Company’s Board, as such terms are
used in Rule 14a-l 1 of Regulation 14A promulgated under the Exchange Act) shall
be considered as though such person were a member of the Incumbent Board.

Asset Sale

“Asset Sale” means a sale, lease or transfer of all or substantially all of
ProQuest Company’s assets to an entity less than 50% of the outstanding voting
securities of which are owned in aggregate by ProQuest Company, its subsidiaries
or any employee benefit plan of ProQuest Company or its subsidiaries. A sale,
lease or transfer of “substantially all” assets of ProQuest Company means a
sale, lease or transfer of ProQuest Company’s assets such that the gross
revenues attributable to the remaining ProQuest Company’s assets held and
operated by ProQuest Company during the immediately preceding 12 month period
does not exceed S170.1 million. ProQuest Company shall measure whether there has
been a sale, lease or transfer of “substantially all” assets as of the 1st day
of each calendar month during the Term.

Cause

“Cause” means termination of your employment with ProQuest Company or its
affiliates by reason of (1) an act of fraud, embezzlement or theft in connection
with your duties or in the course of your employment; (2) unreasonable neglect
or refusal by you to perform your material duties (other than as a result of
illness, accident or other physical or mental incapacity), provided

 

A-1



--------------------------------------------------------------------------------

that (A) a demand for performance of services has been delivered to you by
ProQuest Company’s Chief Executive Officer at least sixty days prior to such
termination identifying the manner in which the Chief Executive Officer believes
that your have failed to perform and (B) you have thereafter failed to remedy
such failure to perform; (3) you engage in willful, reckless, or grossly
negligent misconduct which is or may be materially injurious to ProQuest Company
or its affiliates; or (4) your conviction of or plea of guilty or nolo
contendere to a felony.

Change of Control of the Company

A “Change of Control of the Company” shall occur upon any of the following
events on or before the Termination Date:

 

(a) a consummation of any consolidation or merger of ProQuest Company pursuant
to which shares of common stock would be converted into or exchanged for cash,
securities or other property, other than a consolidation or merger of ProQuest
Company in which the holders of common stock immediately prior to the merger
have, directly or indirectly, at least a 50% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger (other than with entities in which the holders of ProQuest Company’s
common stock, directly, or indirectly, have at least a 50% ownership interest);

 

(b) an Asset Sale;

 

(c) approval by ProQuest Company’s stockholders of any plan or proposal for the
liquidation or dissolution of ProQuest Company; or

 

(d) as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation (other than by ProQuest Company’s Board of Directors), contested
election or substantial stock accumulation (“Control Transaction”), the members
of ProQuest Company’s Board of Directors immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of ProQuest Company’s Board of Directors.

Code

“Code” means the Internal Revenue Code of 1986, as amended.

Disability

“Disability” means a mental or physical condition which, in the opinion of the
Compensation Committee of ProQuest Company (i) renders you unable or incompetent
to carry out the material job responsibilities which you held or the material
duties to which you were assigned at the time the disability was incurred, and
(2) is expected to be permanent or to last for an indefinite duration or a
duration in excess of six months, or results in you receiving benefits under any
long term disability plan offered by ProQuest Company or its affiliates.

 

A-2



--------------------------------------------------------------------------------

Good Reason

 

(a) “Good Reason” in all events means the occurrence of any of the following
events, without your written consent: (1) you are no longer a direct report to
ProQuest Company’s Chief Executive Officer, (2) you are assigned any duties
inconsistent in any material respect with your position, authority, duties or
responsibilities, or any other action that results in a significant diminution
in such position, authority, duties or responsibilities, each as in effect as of
the date hereof (or such later date to the extent of any actions by ProQuest
Company are consented to in writing by you), unless the action is remedied by
the Company within ten days after receipt of notice thereof given by you,
(3) your assignment for longer than six months to a location in excess of fifty
miles from your then current office, (4) a reduction of your Regular Salary, a
reduction of your bonus target below 50% of your Base Salary, or (5) material
failure to pay your Regular Salary, bonus, equity compensation or benefits under
this Agreement, unless any such action under this clause is remedied by ProQuest
Company within ten business days after receipt of notice thereof given by you.
For purposes of clause (5), the substitution of any benefit stated under Exhibit
D with any other benefit of equivalent or greater value during the Term shall
not constitute a material failure to pay your benefits.

 

(b) “Good Reason”, solely for the purposes of Section 5, shall also include:
(1) a reduction in your rate of total compensation, in the aggregate, after
taking into account your Regular Salary, bonus, incentive compensation, equity
compensation, fringe benefits, retirement benefits and any other benefits set
forth in Exhibit D, or an adverse change in the form or timing of the payment of
your Regular Salary, bonus or accrued benefits under the SERP or EDCP, as in
effect at any time during the 90 calendar day period immediately prior to a
Change of Control of the Company (other than an Asset Sale or an Acquisition of
Greater than 30% of the Company’s Outstanding Voting Stock and Board Change) or
(2) you resign from ProQuest Company for any reason between December 31, 2007
and January 30, 2008 following an Asset Sale. For purposes of determining
whether there has been a decrease in your rate of total compensation under
clause (1) above, equity compensation shall be deemed to provide you with an
annual value equal to 124% of your then current Base Salary.

 

(c) Notwithstanding anything to the contrary in (a)(l) or (a)(2) above, you
shall not have “Good Reason” to terminate your employment due solely to one or
more of the following events: (1) there is a diminution of the business of
ProQuest Company or any of its affiliates, including, without limitation, a sale
or other transfer of property or other assets of ProQuest Company or any of its
affiliates, or a reduction in your business unit’s head count or budget, or
(2) a suspension of your position, job functions, authorities, duties and
responsibilities while on paid administrative leave due to a reasonable belief
that you have engaged in conduct described in Section 10 of the Agreement.

 

(d) You shall only be entitled to terminate employment for Good Reason by giving
ProQuest Company written notice of the termination, setting forth in reasonable
detail the specific conduct of ProQuest Company or its affiliates that
constitutes Good Reason. An event shall not be deemed to constitute Good Reason
if you fail to deliver notice of termination for Good Reason within one month of
your actual knowledge of such event.

 

A-3



--------------------------------------------------------------------------------

Loan Agreement

“Loan Agreement” shall mean the Waiver and Omnibus Amendment Agreement dated as
of May 4, 2006 to the Credit Agreements and Note Purchase Agreements.

LTIP Award

“LTIP Award” means the Multi-Year Stock Option Grant dated February 4, 2004.

Termination Date

“Termination Date” for purposes of this Agreement shall be December 31, 2007,
unless extended by the Compensation Committee of ProQuest Company in its sole
discretion.

 

A-4



--------------------------------------------------------------------------------

Exhibit B

RESTRICTED STOCK AGREEMENT

UNDER THE 2003 PROQUEST

STRATEGIC PERFORMANCE PLAN

 

Name of Grantee:    Todd W. Buchardt Social Security No.:    «SSN» No. of
Shares:    60,000 Shares of Common Stock Grant Date:    «GrantDate» Vested
Shares    (from continuous employment):    50% of the Shares on March 31, 2007
   50% of the Shares on March 31, 2008

This Restricted Stock Agreement (the “Agreement”) is between ProQuest Company, a
Delaware corporation (the “Company”), and you, the Grantee named above, as an
employee of the Company or one of its Subsidiaries.

This Agreement is effective as of the date of grant indicated above (the “Grant
Date”).

The Company wishes to award to you a number of shares of the Company’s Common
Stock, no par value (the “Common Stock”), subject to certain restrictions as
provided in this Agreement, in order to carry out the purposes of the 2003
ProQuest Strategic Performance Plan (the “Plan”) and the retention agreement
between you and the Company dated July 13, 2006 (the “Retention Agreement”).

Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:

 

  1. Award of Restricted Stock.

The Company hereby grants to you, effective as of the Grant Date, an Award of
Restricted Stock for that number of shares of Common Stock indicated above (the
“Shares”), on the terms and conditions set forth in this Agreement and in
accordance with the terms of the Plan.

 

  2. Rights with Respect to the Shares.

With respect to the Shares, you shall be entitled effective as of the Grant Date
to exercise the rights of a shareholder of Common Stock of the Company,
including the right to vote the Shares and the right, subject to Section 8(b)
below, to receive dividends on the Shares, unless and until the Shares are
forfeited under Section 5 below. Notwithstanding the foregoing, you shall be
subject to the transfer restrictions in Section 6. Your rights with respect to
the Shares shall remain forfeitable at all times prior to the date or dates on
which such rights become vested

 

B-I



--------------------------------------------------------------------------------

under this Agreement (the “Restricted Period”). In addition, your rights to
Shares that have vested shall be subject to forfeiture in the event that you
violate the terms of your Confidentiality, Non-Solicitation and Non-Competition
Agreement with the Company (the “Non-Compete Agreement”) as provided in Sections
5 and 10 below.

 

  3. Scheduled Vesting.

Subject to the terms and conditions of this Agreement, Shares shall become
vested in the amount or amounts set forth herein if you remain continuously
employed by the Company or a Subsidiary from the Grant date until the respective
date or dates described above in this Agreement. Vesting or becoming vested
entitles you to transfer your Shares, and to retain your Shares after
termination of employment with the Company and its Subsidiaries subject to
Section 10 below. Shares that vest under this Agreement are referred to as
“Vested Shares.”

 

  4. Accelerated Vesting.

Vesting shall fully accelerate on the first to occur of the following events:

(a) you remain employed by the Company on a Change of Control of the Company
(other than an Asset Sale);

(b) you remain employed on December 31, 2007 following an Asset Sale;

(c) ProQuest Company terminates your employment without Cause;

(d) you terminate employment with ProQuest Company for Good Reason;

(e) you become entitled to receive enhanced severance benefits under Section 5
of the Retention Agreement; or

(f) you die or suffer a Disability while employed by ProQuest Company or its
affiliates.

The terms “Change of Control of the Company”, “Asset Sale”, “Cause”, “Good
Reason” and “Disability” shall have the meanings as set forth in the Retention
Agreement.

 

5. Forfeiture.

Subject to the provisions of Section 10 herein, your rights to Shares that
become Vested Shares shall not be subject to forfeiture. Except as provided in
Section 4 above, your rights to Shares that are not then Vested Shares shall be
immediately and irrevocably forfeited upon your termination of employment,
including the right to vote such Shares and the right to receive cash dividends
on such Shares as provided in Section 8(b) of this Agreement. No transfer by
will or the applicable laws of descent and distribution of any Shares which vest
by reason of your death shall be effective to bind the Company unless the
Committee administering the Plan shall have been furnished with written notice
of such transfer and a copy of the will or such other evidence as the Committee
may deem necessary to establish the validity of the transfer.

 

B-2



--------------------------------------------------------------------------------

“Employment” covered under this Agreement shall mean the performance of services
for the Company or a Subsidiary as an employee for federal income tax purposes.
You shall be deemed to have terminated employment either upon an actual
termination of service with the Company and its Subsidiaries, or at the time
that the Subsidiary with which you are employed ceases to be a Subsidiary under
the terms of the Plan, provided that you are not employed immediately thereafter
by the Company. Your employment with the Company or one of its Subsidiaries
shall not be deemed to have terminated if you take any military leave, sick
leave, or other bona fide leave of absence approved by the Company or the
Subsidiary, as applicable, regardless of whether pay is suspended during such
leave.

 

  6. Transfer Restrictions.

Notwithstanding anything to the contrary in Sections 2, 3 and 4 of this
Agreement, the Shares may not be sold, assigned, transferred, pledged, or
otherwise encumbered by you (collectively, the “Transfer Restrictions”) during
the period commencing on the Grant Date and terminating at the end of the
Restricted Period. The Committee shall have the authority, in its discretion, to
accelerate the time at which any or all of the Transfer Restrictions shall lapse
with respect to any Shares, or to remove any or all such restrictions, whenever
the Committee may determine that such action is appropriate by reason of any
changes in circumstances occurring after the commencement of the Restricted
Period.

 

  7. Issuance and Custody of Certificates.

(a) The Company shall cause the Shares to be issued in your name, either by
book- entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company. The Shares shall
be restricted from transfer during the Restricted Period and shall be subject to
an appropriate stop-transfer order. If any certificate is issued, the
certificate shall bear an appropriate legend referring to the restrictions
applicable to the Shares.

(b) If any certificate is issued, you shall be required to execute and deliver
to the Company a stock power or stock powers relating to the Shares.

(c) Upon vesting, the Company shall promptly cause your Vested Shares (less any
Shares that may have been withheld to pay taxes) to be delivered to you, free of
the restrictions and/or legend described in Section 7(a) hereof, either by
book-entry registration or in the form of a certificate or certificates,
registered in your name or in the names of your legal representatives,
beneficiaries or heirs, as applicable.

 

  8. Distributions and Adjustments.

(a) If any Shares vest subsequent to any change in the number or character of
the Common Stock of the Company without additional consideration paid to the
Company (through any stock dividend or other distribution, recapitalization,
stock split, reverse stock split,

 

B-3



--------------------------------------------------------------------------------

reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or otherwise), you shall then receive upon such
vesting the number and type of securities or other consideration which you would
have received if such Shares had vested prior to the event changing the number
or character of the outstanding Common Stock.

(b) Unless the Committee determines otherwise, payment of any cash dividend,
additional share of Common Stock of the Company, any other securities of the
Company and any other property distributed with respect to the Shares shall be
deferred until such shares become Vested Shares (and shall be subject to
forfeiture upon forfeiture under Section 5 above of any unvested Shares to which
such deferred dividends relate). Any deferred payments under this Section 8(b)
shall be held by the Company on your behalf and, to the extent practicable,
shall be reinvested in Common Stock. The dividends allocable to the Shares shall
be paid to you (without interest) upon the vesting date for such shares.

 

  9. Taxes.

(a) You acknowledge that you will consult with your personal tax advisor
regarding the federal, state and local tax consequences of the grant of the
Shares, payment of dividends on the Shares, the vesting of the Shares and any
other matters related to this Agreement. You are relying solely on your advisors
and not on any statements or representations of the Company or any of its
agents. You understand that you are responsible for your own tax liability that
may arise as a result of this grant of the Shares or any other matters related
to this Agreement. You understand that Section 83 of the Code treats as taxable
ordinary income the fair market value of the Shares as of the date the Shares
vest hereunder. Alternatively, you understand that you may elect to be taxed at
the time the Shares are granted rather than when the Shares vest hereunder by
filing an election under Section 83(b) of the Code with the Internal Revenue
Service within 30 days from the Grant Date.

(b) In order to comply with all applicable federal, state or local income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all income and payroll taxes, which are your sole and absolute
responsibility, are withheld or collected from you at the minimum required
withholding rate.

(c) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, you may elect to satisfy any applicable
tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares (including property attributable to the
Shares described in Section 8(b) above) by:

(i) delivering cash (including check, draft, money order or wire transfer made
payable to the order of the Company),

(ii) having the Company withhold a portion of the Vested Shares having a Fair
Market Value equal to the amount of such taxes, or

(iii) delivering to the Company shares of Common Stock having a Fair Market
Value equal to the amount of such taxes. The Company will not deliver any
fractional Share but will pay, in lieu thereof, the Fair Market Value of such
fractional Share. Your election must be made on or before the date that the
amount of tax to be withheld is determined.

 

B-4



--------------------------------------------------------------------------------

  10. Remedy for Violation of Non-Compete Agreement.

(a) You specifically recognize and affirm that strict compliance with terms of
the covenants set forth in the Non-Compete Agreement is required as a condition
of this Award of Restricted Stock. Notwithstanding the other provisions of this
Agreement, including the Vested Shares provisions of Section 5, if you violate
the terms of the Non-Compete Agreement, then

(i) all of your Shares, whether or not vested, shall be immediately forfeited
and revert to the Company, and

(ii) if you previously transferred the Shares for consideration to a third
party, then you shall immediately deliver to the Company an amount in cash equal
to the aggregate Fair Market Value of such Shares as of the date of such
transfer

(b) You agree that should all or any part or application of the Non-Compete
Agreement be held or found invalid or unenforceable for any reason whatsoever by
a court of competent jurisdiction in an action between you and the Company (or
its affiliates), the Company nevertheless shall be entitled to recover the full
value of this Award of Restricted Stock, pursuant to Section 10(a) above, if you
violate any of the terms of the terms and conditions set forth in the
Non-Compete Agreement.

(c) The rights of the Company set forth in this Section 10 shall not limit or
restrict in any manner any rights or remedies which the Company or any of its
affiliates may have under law or under the Non-Compete Agreement or any other
separate agreement or arrangement with you.

 

  11. General Provisions.

(a) Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon your request. Terms used herein
which are defined in the Plan shall have the respective meanings given to such
terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.

(b) Integrated Agreement. This Agreement, the Retention Agreement, the
Non-Compete Agreement and the Plan constitute the entire understanding and
agreement between you and the Company with respect to the subject matter
contained herein and supersedes any prior agreements, understandings,
restrictions, representations, or warranties between you and the Company with
respect to such subject matter other than those as set forth or provided for
herein.

 

B-5



--------------------------------------------------------------------------------

(c) No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or a Subsidiary of the Company. In addition, the Company or a Subsidiary of the
Company may at any time dismiss you from employment free from any liability or
any claim under this Agreement, unless otherwise expressly provided in this
Agreement.

(d) Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

(e) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

(f) Saving Clause. If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.

(g) Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of this Agreement.

(h) Notices. You should send all written notices regarding this Agreement or the
Plan to the Company at the following address:

ProQuest Company

300 N. Zeeb Road

Ann Arbor, MI 48103

Attn: Senior Vice President and General Counsel

(i) Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, their respective successors,
permitted assigns, and legal representatives. The Company has the right to
assign this Agreement, and such assignee shall become entitled to all the rights
of the Company hereunder to the extent of such assignment.

 

B-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Agreement in duplicate as of
the day and year first above written.

 

PROQUEST COMPANY By:  

--------------------------------------------------------------------------------

  Alan W. Aldworth Its:   Chairman, President and Chief Executive Officer

Please indicate your acceptance of the terms and conditions of this Agreement by
signing in the space provided below and returning a signed copy of this
Agreement to the Company. IF A FULLY EXECUTED COPY OF THIS AGREEMENT AND
NON-COMPETE AGREEMENT HAVE NOT BEEN RECEIVED BY THE SENIOR VICE PRESIDENT AND
GENERAL COUNSEL OF THE COMPANY, THE COMPANY SHALL REVOKE ALL SHARES ISSUED TO
YOU, AND AVOID ALL OBLIGATIONS, UNDER THIS AGREEMENT.

The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement.

 

 

 

   

 

By:   Todd W. Buchardt     Date:

 

B-7



--------------------------------------------------------------------------------

Exhibit C

AGREEMENT AND GENERAL RELEASE

ProQuest Company, its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, trustees and agents thereof (collectively referred to
throughout this Agreement as “Employer”), and Todd W. Buchardt (“Executive”),
the Executive’s heirs, executors, administrators, successors and assigns
(collectively referred to throughout this Agreement as “Employee”) agree:

1. Last Day of Employment. Executive’s last day of employment with Employer is
[DATE]. In addition, effective as of [DATE], Executive resigns from the
Executive’s position as [TITLE] of Employer and will not be eligible for any
benefits or compensation after [DATE], other than as specifically provided in
the retention agreement between Employer and Executive dated July 13, 2006 (the
“Retention Agreement”) and Executive’s right to indemnification and directors
and officers liability insurance. Executive further acknowledges and agrees
that, after [DATE], the Executive will not represent the Executive as being a
director, employee, officer, trustee, agent or representative of Employer for
any purpose. In addition, effective as of [DATE], Executive resigns from all
offices, directorships, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, Employer or any benefit plans of
Employer. These resignations will become irrevocable as set forth in Section 3
below.

2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with the Retention Agreement.

3. Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to the General Counsel for ProQuest Company, or his/her designee, or mailed to
Employer, 300 N. Zeeb Road, Ann Arbor, Michigan 48103, Attn: Senior Vice
President and General Counsel, and postmarked within seven (7) calendar days of
execution of this Agreement and General Release. This Agreement and General
Release shall not become effective or enforceable until the revocation period
has expired. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in Michigan then the revocation period shall not expire until the
next following day which is not a Saturday, Sunday, or legal holiday.

4. General Release of Claim. Employee knowingly and voluntarily releases and
forever discharges Employer from any and all claims, causes of action, demands,
fees and liabilities of any kind whatsoever, whether known and unknown, against
Employer, Employee has. has ever had or may have as of the date of execution of
this Agreement and General Release, including, but not limited to, any alleged
violation of:

 

  •  

The National Labor Relations Act, as amended;

 

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

The Civil Rights Act of 1991;

 

C-1



--------------------------------------------------------------------------------

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform and Control Act, as amended;

 

  •  

The Americans with Disabilities Act of 1990, as amended;

 

  •  

The Age Discrimination in Employment Act of 1967. as amended;

 

  •  

The Older Workers Benefit Protection Act of 1990;

 

  •  

The Worker Adjustment and Retraining Notification Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

The Family and Medical Leave Act of 1993;

 

  •  

Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the State of Michigan;

 

  •  

Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 

  •  

Any public policy, contract, tort, or common law; or

 

  •  

Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
Executive was entitled immediately prior to [DATE] with regard to Executive’s
service as an officer and director of Employer; (ii) Employee’s rights under any
tax-qualified pension or claims for accrued vested benefits under any other
employee benefit plan, policy or arrangement maintained by Employer or under
COBRA; (iii) Employee’s rights under the provisions of the Retention Agreement
which are intended to survive termination of employment; or (iv) Employee’s
rights as a stockholder.

5. No Claims Permitted. Employee waives Executive’s right to file any charge or
complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
This Agreement, however, does not prevent Employee from filing a charge with the
Equal Employment Opportunity Commission, any other federal government agency,
and/or any government agency concerning claims of discrimination, although
Employee waives the Executive’s right to recover any damages or other relief in
any claim or suit brought by or through the Equal Employment Opportunity
Commission or any

C-2



--------------------------------------------------------------------------------

other state or local agency on behalf of Employee under the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964 as amended, the
Americans with Disabilities Act, or any other federal or state discrimination
law, except where such waivers are prohibited by law.

6. Affirmations. Employee affirms Executive has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
Employer in any forum or form. Employee further affirms that the Executive has
been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which Executive may be entitled and no other compensation,
wages, bonuses, commissions and/or benefits are due to Executive, except as
provided in the Retention Agreement. Employee also affirms Executive has no
known workplace injuries.

7. Cooperation; Return of Property. Employee agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during Executive’s
employment in which Executive was involved or of which Executive has knowledge.
Employer will reimburse the Employee for any reasonable out-of-pocket travel,
delivery or similar expenses incurred in providing such service to Employer.
Employee represents that Executive has returned to Employer all property
belonging to Employer, including but not limited to any leased vehicle, laptop,
cell phone, keys, access cards, phone cards and credit cards, provided that
Executive may retain, and Employer shall cooperate in transferring, Executive’s
cell phone number and any home communication and security equipment as well as
Executive’s rolodex and other address books.

8. Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the State of Michigan
without regard to its conflict of laws provisions. In the event Employee or
Employer breaches any provision of this Agreement and General Release, Employee
and Employer affirm either may institute an action to specifically enforce any
term or terms of this Agreement and General Release. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and should the provision be incapable of being
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Agreement and General Release in full force
and effect. Nothing herein, however, shall operate to void or nullify any
general release language contained in the Agreement and General Release.

9. Non-admission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.

10. Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.

 

C-3



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Retention
Agreement which are intended to survive termination of the Retention Agreement
shall survive and continue in full force and effect. Employee acknowledges
Executive has not relied on any representations, promises, or agreements of any
kind not contained herein or in the Retention Agreement made to Executive in
connection with Executive’s decision to accept this Agreement and General
Release.

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
RETENTION AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST EMPLOYER.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

      PROQUEST COMPANY

 

    By:  

 

TODD W. BUCHARDT    

Name:

 

 

     

Title:

 

 

Date:  

 

    Date:  

 

 

C-4



--------------------------------------------------------------------------------

Exhibit D

SALARY, BONUS AND BENEFITS

Salary

 

  •  

Base Salary: You are paid a “Base Salary” of $ 11,024.00 bi-weekly ($286,624.00
if annualized), and are eligible for consideration for a merit increase in May
2007.

 

  •  

Regular Salary: Your “Regular Salary” includes your Base Salary plus another
$20,800.00 annualized, for a total Regular Salary of $307,424.00 annualized,
phased in based on year-to-date utilization of discontinued benefits effective
July 31, 2006.

 

  •  

Calculations for Bonus, merit pay, SERF, severance, company paid disability,
401k match will utilize your Base Salary and not your Regular Salary.

Bonus

 

  •  

As a key executive you participate in the Financial Bonus Plan at 50% of your
Base Salary for on target performance. Under this Bonus you may earn up to 200%
of target for performance above goal. This bonus payout is capped at 200 percent
of target. Additional bonus opportunity is provided for 2006 in this agreement
in section 4.

Benefits

You shall be entitled to the following benefits while employed by ProQuest
Company under this Agreement through December 31, 2007:

 

  •  

You are eligible for the Stock purchase bonus of 15% plus commissions or
transaction fees contingent on holding such shares for a period of 24 months
after purchase.

 

  •  

You are eligible to participate in the ProQuest Executive Deferred Compensation
Plan (EDCP).

 

  •  

You participate in the ProQuest Supplemental Executive Retirement Plan (SERF).
Under this plan, on December 31 of each year, the Company makes a contribution
to the Trust established under the EDCP, and credits your account in an amount
equal to 15% of the sum of (a) your Base Salary and your management bonus under
the Financial Bonus Plan for the year and (b) amounts of Base Salary and
management bonus deferred by you under the EDCP for the year.

 

  •  

You receive at Company expense Basic term life equal to two times annual Base
Salary, and under the terms of the policy, you may elect to purchase additional
term life insurance up to four times Base Salary up to a maximum of $ 1,300,000
subject to the terms of the Policy.

D-l



--------------------------------------------------------------------------------

  •  

You have Short Term Disability protection at Company expense.

 

  •  

You are covered at Company expense for Long-term disability benefits which will
begin after you have been totally disabled for a period of six continuous
months. You are also eligible to participate under the Supplemental Income
Protection Plan— Supplemental Long Term Disability Plan at the group rate.

 

  •  

You participate in the Profit Sharing Retirement Plan 401 (k) plan,

 

  •  

You are be eligible for four weeks of annual vacation, accrued at 13.33 hours
per month, 4 floating holidays (personal days), and 8 company holidays.

 

  •  

You participate in benefits programs including group insurance plans for
medical, dental, vision, as well as access to a Health Savings Account or
Flexible Spending Account.

 

  •  

If asked by the Company and you agree to relocate, you are eligible for
relocation benefits as detailed in the Senior Management Homeowner Relocation
Plan summary. This benefit must be reimbursed to the company if you leave within
the first 12 months of employment.

 

  •  

You are eligible to participate in Dependent Life Insurance; Voluntary
Accidental Death & Dismemberment; the Group Legal Plan.

D-2



--------------------------------------------------------------------------------

LOGO [g68768logo.jpg]

Exhibit 10.35

July 13, 2006

Linda Longo-Kazanova

Ann Arbor, Michigan 48108

 

Re: Employment Terms

Dear Linda:

This Agreement is being provided to you because you are a key employee who
performs highly specialized and unique duties that are critical to ProQuest
Company. Capitalized terms set forth in this letter are defined in Exhibit A.

 

1. Term

The term (the “Term”) of this Agreement shall commence on the date of this
letter and end on the Termination Date; provided, however, should a Change of
Control of the Company or an Acquisition of at Least 30% of the Company’s
Outstanding Voting Stock and Board Change occur at any time prior to the
Termination Date, all provisions of this Agreement shall apply and continue in
full force and effect until all parties have discharged their duties hereunder.
Set forth as Exhibit D below is a list of the Base Salary, Regular Salary, bonus
and benefits that you shall be eligible to receive while you are employed by
ProQuest Company during the Term. No provision of this Agreement shall be deemed
to restrict any rights of ProQuest Company to sell, transfer or otherwise
dispose of any line of business or any part thereof on such terms and conditions
as ProQuest Company, in its sole discretion, deems appropriate.

 

2. Additional Restructuring Duties

In addition to fulfilling your current job responsibilities and those set forth
in Section 15 below, you agree to cooperate fully with ProQuest Company and its
investment bankers, attorneys, accountants and advisors in connection with its
restructuring efforts, and with ProQuest Company and its lenders as reasonably
required under the Loan Agreement. You agree to participate in making management
presentations to prospective buyers, play

 

777 Eisenhower Parkway, P.O. Box 1346, Ann Arbor, MI 48106-1346 USA tel
734.761.4700 web www.proquestcompany.com



--------------------------------------------------------------------------------

an active and positive role in fairly representing ProQuest Company’s interests,
be an advocate for ProQuest Company’s positions and work with other employees or
advisors of ProQuest Company and its affiliates to secure their continued
loyalty to a prospective buyer. If you are offered an employment opportunity, an
equity interest or any other consideration from a prospective buyer during the
Term hereof, by signing this Agreement you agree to keep ProQuest Company
advised of your negotiations with the prospective buyer and to accept any such
offer prior to a sale only with ProQuest Company’s advance written permission.

 

3. Restricted Stock

ProQuest Company will grant you a restricted stock award of 40,000 shares in
substantially the form attached to this letter as Exhibit B on or about the
earlier of December 29, 2006 or an event that entitles you to accelerated
vesting of your award as described in this Section. You shall vest in 50% of the
shares subject to this restricted stock award on March 31, 2007 and the
remaining 50% of such shares on March 31, 2008, provided you are then employed
by ProQuest Company. Vesting shall fully accelerate on the first to occur of the
following events:

 

  (a) you remain employed by ProQuest Company on a Change of Control of the
Company (other than an Asset Sale);

 

  (b) you remain employed on December 31, 2007 following an Asset Sale;

 

  (c) ProQuest Company terminates your employment without Cause;

 

  (d) you terminate employment with ProQuest Company for Good Reason;

 

  (e) you become entitled to receive enhanced severance benefits under Section 5
of this Agreement; or

 

  (f) you die or suffer a Disability while employed by ProQuest Company or its
affiliates.

You shall retain the LTIP Award and your rights to receive a tax gross-up
payment for golden parachute excise taxes shall survive termination of the LTIP
Award; provided, however, that ProQuest Company shall not be obligated to make
any such tax gross-up payment to the extent that Section 8 below limits your
payments under this Agreement or otherwise.

In addition to the general prohibition on stock sales when in possession of
material inside information, ProQuest Company common stock may not be sold or
otherwise transferred within ninety days of your termination of employment
without the express written consent of ProQuest Company’s general counsel.

 

-2 -



--------------------------------------------------------------------------------

4. 2006 Bonus

 

  (a) Your target bonus opportunity for 2006 is 100% of Base Salary. You will be
receiving separately a letter setting forth your performance goals for 2006
under the 2006 Financial Bonus Plan. Should you remain employed with ProQuest
Company through December 31, 2006, payment under the terms of this bonus plan
will be made no later than March 14, 2007.

 

  (b) In the event that ProQuest Company terminates your employment without
Cause or you terminate employment for Good Reason during the Term and prior to a
Change of Control of the Company, you shall be entitled to a pro-rata portion of
your annual bonus for the year in which your termination occurs, payable at the
time that annual bonuses are paid to other senior executives, but no later than
March 14, 2007 (determined by multiplying the amount you would have received
based upon actual performance had your employment continued through the end of
such year by a fraction, the numerator of which is the number of days during the
year of termination that are employed by ProQuest Company and the denominator of
which is 365).

 

  (c) In the event that there is a Change of Control of the Company before
December 31, 2006, other than an Asset Sale, then you shall be entitled to a
bonus for 2006 not less than a pro-rata portion of the amount payable under the
2006 Financial Bonus Plan determined by multiplying the amount you would have
received by a fraction the numerator of which is the number of days elapsed in
2006 prior to the effective date of the Change of Control and the denominator of
which is 365 paid on the effective date of such Change of Control of the
Company.

 

5. Enhanced Severance Protection

Subject to Section 7 below, you shall be entitled to the following enhanced
severance benefits under this Section 5 if ProQuest Company terminates your
employment without Cause or you resign for Good Reason at any time during a two
year period beginning on a Change of Control of the Company or an Acquisition of
at Least 30% of the Company’s Outstanding Voting Stock and Board Change:

 

  (a) A single lump sum payment in an amount equal to the sum of (i) 150% of
your then current Base Salary and (ii) an amount equal to any accrued but unused
vacation days, with such payments commencing on the earliest payroll date that
does not result in adverse tax consequences to you under Section 409A of the
Code.

 

  (b) Subject to your continued co-payment of premiums, continued participation
for eighteen months in all medical, dental and vision plans which cover you (and
eligible dependents) upon the same terms and conditions (except for the
requirements of your continued employment) in effect for active employees of

 

-3-



--------------------------------------------------------------------------------

 

ProQuest Company. If you obtain other employment that offers substantially
similar or improved benefits, as to any particular medical, dental or vision
plan, such continuation of coverage by ProQuest Company for such similar or
improved benefit under such plan under this Section 5(b) shall immediately
cease. The continuation of health benefits under this subparagraph shall reduce
and count against your rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended. To the extent that such post-employment
coverage cannot be provided under any such plan, ProQuest Company, at its
election, will either (i) arrange to make available to you coverage through an
insured arrangement that provides benefits substantially similar and on the same
terms and conditions to those provided under such plan, or (ii) pay such
benefits as described in (i) above directly. The obligations of ProQuest Company
to provide any alternative coverage described in the preceding sentence are
expressly conditional on you taking all reasonable actions and providing all
reasonable information, as ProQuest Company shall request, as is necessary for
it to fulfill such obligations.

 

  (c) The right to receive executive outplacement assistance with the firm of
Lee Hecht Harrison or Scherer Schneider Paulick (SSPCORP) at a reasonable and
customary fee to be paid in full by ProQuest Company.

Effective as of a Change of Control of the Company, ProQuest Company shall
establish a rabbi trust with a third party financial institution for the purpose
of funding enhanced severance benefits that may be payable under this Agreement,
provided that doing so would not violate the Loan Agreement.

 

6. Regular Severance Benefits

 

  (a) Subject to Section 7 below, you shall be entitled to regular severance
benefits under Section 6(c) below if: (1) either (A) ProQuest Company terminates
your employment without Cause or you resign for Good Reason at any time before a
Change of Control of the Company or an Acquisition of at Least 30% of the
Company’s Outstanding Voting Stock and Board Change, or (B) you decline an offer
of employment with the successor to ProQuest Company for any or no reason on or
within 30 days after a Change of Control of the Company by providing written
notice to ProQuest Company’s Chief Executive Officer and (2) you are not
entitled to enhanced severance benefits under Section 5. Under no circumstances
shall you receive severance benefits under both Section 5 and Section 6 of this
Agreement.

 

  (b) You will be considered to be entitled to enhanced severance benefits under
Section 5 above if your employment is involuntarily terminated by ProQuest
Company without Cause, or you resign for Good Reason prior to such date, and
such termination of employment or change in the terms of your employment occurs
within the 60 day period prior to a definitive purchase agreement that results
in a Change of Control of the Company.

 

-4 -



--------------------------------------------------------------------------------

  (c) The severance benefits payable under Section 6(a) shall be the same in all
respects as under Section 5(a), 5(b) and 5(c) above, except that: (i) 100% shall
be used in lieu of 150% in Section 5(a), and (ii) the period of continued
participation in medical, dental and vision plans described in Section 5(b)
shall be twelve months instead of eighteen months.

 

  (d) Your rights to regular severance benefits as set forth in Section 6(a)
shall continue to apply after the Termination Date and for the remainder of your
employment with ProQuest Company.

 

7. Conditions to Receiving Severance Benefits

Any severance benefits payable under this Agreement shall be in lieu of any
other severance benefits that you may have otherwise been eligible to receive
from ProQuest Company or its affiliates under the ProQuest Company Separation
Benefits Plan or otherwise. If you terminate employment in a manner entitling
you to severance benefits under either Section 5 or 6 above and your death
occurs before full payment of such severance benefits, any amount remaining to
be paid shall be paid to your surviving spouse, or, if none, to your estate. You
must sign a release agreement in substantially the same form as attached as
Exhibit C to this Agreement to receive the severance benefits. The severance
benefits under this Agreement will commence as soon as reasonably practicable
after the termination of the revocation period provided in the release
agreement. You shall not be required to seek other employment to mitigate
damages, and any income earned by you from other employment or self-employment
shall not be offset against any obligations of ProQuest Company to you under
this Agreement.

 

8. Cap on Payments to Avoid Excise Taxes

 

  (a) By signing this Agreement, you agree that, subject to the exception
provided in Section 8(d) below, the present value of your “Total Payments” will
not exceed an amount equal to the “280G Cap.” For purposes of this Section, the
following specialized terms will have the following meanings:

 

  (1) “Base Period Income” “Base Period Income” is an amount equal to your
“annualized includable compensation” for the “base period” as defined in
Sections 280G(d)(1) and (2) of the Code and the regulations thereunder.
Generally, your “annualized includable compensation” is the average of your
annual taxable income from ProQuest Company for the “base period,” which is the
five calendar years prior to the year in which a “change of ownership or
control” as defined in Section 280G(b)(2) of the Code occurs. These concepts are
complicated and technical and all of the rules set forth in the applicable
regulations apply for purposes of this Agreement.

-5 -



--------------------------------------------------------------------------------

  (2) “280G Cap” “280G Cap” means an amount equal to 3 times your “Base Period
Income,” less $ 1,000.00. This is the maximum amount which you may receive
without becoming subject to the excise tax imposed by Section 4999 of the Code.

 

  (3) “Total Payments” The “Total Payments” include any “payments in the nature
of compensation” (as defined in Section 280G of the Code and the regulations
thereunder), made under this Agreement or otherwise, to or for your benefit, the
receipt of which is contingent on a change of control and to which Section 280G
of the Code applies.

 

  (b) ProQuest Company will, at its expense, retain a “Consultant” (which shall
be a law firm, a certified public accounting firm, and/or a firm of recognized
executive compensation consultants) to provide an opinion concerning whether
your Total Payments exceed the limit discussed above. ProQuest Company will
select the Consultant. The opinion required by this Section shall set forth the
amount of your Base Period Income, the present value of the Total Payments and
the amount and present value of any excess parachute payments. If the opinion
provides that there would be an excess parachute payment subject to excise tax
under Section 4999 of the Code, your payments under this Agreement will be
reduced to the 280G Cap in such manner as determined by ProQuest Company after
consultation with you. If ProQuest Company believes that your Total Payments
will exceed the 280G Cap, it will nonetheless make payments to you, at the times
stated above, in the maximum amount that it believes may be paid without
exceeding the 280G Cap. The balance, if any, will then be paid after the opinion
called for above has been received.

 

  (c) It is possible that you might receive a payment or distribution that
should not have been made due to the 280G Cap (“Overpayment”) notwithstanding
the best efforts of ProQuest Company. ProQuest Company shall promptly notify you
in writing if it determines you have unintentionally received an Overpayment
together with a copy of the detailed calculation supporting such determination.
You shall be responsible to repay any Overpayment together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code upon
receiving notice of an Overpayment.

 

  (d)

The limitation on making Total Payments in excess of the 280G Cap under this
Section 8 only applies during such period of time as doing so would violate the
Loan Agreement. You shall be entitled to receive the Total Payments in excess of
the 280G Cap and the tax gross-up payment under the LTIP after ProQuest Company
repays the principal and interest with respect to the Loan Agreement. Any
amounts in excess of the 280G Cap and the tax gross-up payment shall be

 

-6 -



--------------------------------------------------------------------------------

 

made by the Company within 10 business days of repayment of the principal and
interest under the Loan Agreement. By signing this Agreement, you acknowledge
that ProQuest Company cannot assure when and if the principal and interest under
the Loan Agreement will be repaid.

 

9. Successors and Assigns

This Agreement shall be binding upon any successor or assign of ProQuest
Company, including any entity that (whether directly or indirectly, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation or otherwise) is the survivor of ProQuest Company or that acquires
ProQuest Company and/or substantially all the assets of ProQuest Company in
accordance with the operation of law, and such successor entity shall be deemed
to be “ProQuest Company” for purposes of this Agreement (except for purposes of
determining whether there has been a Change of Control of the Company or an
Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and Board
Change). This Section will continue to apply in the event of any subsequent
merger or consolidation or transfer of assets.

 

10. Company Right to Recover Payments Under This Agreement

You hereby agree that, if it is ever determined by ProQuest Company that any
action or inaction by you constituted grounds for termination for Cause, then
ProQuest Company may recover all of any award or payment made to you pursuant to
this Agreement, and you agree to repay and return any such award or payment to
ProQuest Company. ProQuest Company may, in its sole discretion, affect any such
recovery by (i) obtaining repayment directly from you; (ii) setting off the
amount owed to it against any amount or award that would otherwise be payable by
ProQuest Company to you, or (iii) any combination of (i) and (ii) above.

 

11. At-Will Employment

This Agreement does not change the at-will nature of your employment
relationship with ProQuest Company.

 

12. Withholding

ProQuest Company may withhold from any amounts payable under this Agreement
(including vesting of your restricted stock award) such federal, state, local or
foreign taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

 

13. Section 409A

If any payment or benefit permitted or required under this Agreement is
reasonably determined by either party to be subject for any reason to a material
risk of additional tax under Section 409A(a)(1)(B) of the Code when final
regulations are issued thereunder,

 

-7 -



--------------------------------------------------------------------------------

then you and ProQuest Company shall promptly agree in good faith on appropriate
provisions to avoid such risk without materially changing the economic value of
this Agreement to either party.

 

14. Indemnification

ProQuest Company shall indemnify you to the same extent that its officers,
directors and employees are entitled to indemnification as of the date hereof
pursuant to ProQuest Company’s Articles of Incorporation and Bylaws for any acts
or omissions by reason of being a director, officer or employee of ProQuest
Company.

 

15. Cooperation

You agree to reasonably cooperate with ProQuest Company and its affiliates
during your employment and thereafter in any internal investigation, any
administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by ProQuest Company
(including, without limitation, you being available to ProQuest Company upon
reasonable notice and at reasonable times for interviews and factual
investigations, appearing at ProQuest Company’s request upon reasonable notice
and at reasonable times to give testimony without requiring service of a
subpoena or other legal process, delivering to ProQuest Company requested
information and relevant documents which are or may come into your possession,
all at times and on schedules that are reasonably consistent with your other
permitted activities and commitments). The obligations under this Section shall
survive expiration of the Term. If your cooperation under this Section is
requested after your termination of employment, ProQuest Company shall
(i) provide you reasonable advance notice after giving due consideration to your
then current employment obligations, and (ii) reimburse you for all reasonable
travel expenses and other reasonable out-of-pocket expenses upon submission of
receipts.

 

16. Entire Agreement: Modification

This Agreement contains the entire agreement between you and ProQuest Company
concerning the matters set forth herein and supersedes any other discussions,
agreements, representations or warranties of any kind with regard to these
matters. You acknowledge that this Agreement supercedes the offer letter
agreements dated April 18, 2000 and September 26, 2000 and signed by you and
James P. Roemer. Any modification of this Agreement will only be effective if
done in writing and signed by you and the Chief Executive Officer of ProQuest
Company. If for any reason any provision of this Agreement shall be held
invalid, that invalidity will not affect the remainder of this Agreement.

 

-8 -



--------------------------------------------------------------------------------

17. Non-Compete Agreement

By signing this Agreement, you acknowledge that (a) the Employee Confidentiality
and Restrictive Covenant Agreement dated March 22, 2002 signed by Todd Buchardt
and you (the “Non-Compete Agreement”) remains a valid and binding agreement and
(b) the Non-Compete Agreement shall inure to the benefit of any successor or
assign of ProQuest Company.

 

18. Survival of Terms

The provisions of Sections 6, 8, 9, 10, 14, 15, 17 and the other provisions of
this Agreement which by their terms contemplate survival of the termination of
this Agreement, shall survive expiration of the Term and be deemed to be
independent covenants.

 

19. Acknowledgment

You acknowledge that you have had an opportunity to fully discuss and review the
terms of this Agreement with an attorney of your own choosing. You further
acknowledge that you have carefully read this Agreement, understand its contents
and freely and voluntarily assent to all of its terms and conditions, and sign
your name of your own free act.

 

20. Governing Law

This Agreement is governed by the laws of Michigan (excluding conflicts of
laws).

We hope that these adjustments to your compensation reinforce the degree to
which you are valued by ProQuest Company. Please review this Agreement carefully
and, if it correctly states our agreement, sign and return to me the enclosed
copy.

Best regards,

 

/s/ Alan W. Aldworth

Alan W. Aldworth President, Chairman and Chief Executive Officer ProQuest
Company

Read, accepted and agreed to this 17th day of July, 2006

 

/s/ Linda Longo-Kazanova

Linda Longo-Kazanova

 

-9 -



--------------------------------------------------------------------------------

Exhibit A

DEFINITIONS

Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and Board
Change

An “Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and
Board Change” shall occur if:

 

(a) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly, of securities of ProQuest Company representing 30% or more of the
combined voting power of ProQuest Company’s then outstanding securities after
the date hereof (other than ProQuest Company, its subsidiaries or any employee
benefit plan of ProQuest Company or its subsidiaries; and, for purposes of the
Agreement, no Change of Control of the Company shall be deemed to have occurred
as a result of the “beneficial ownership,” or changes therein, of ProQuest
Company’s securities by either of the foregoing) and,

 

(b) individuals who, as of April 6, 2006, constitute ProQuest Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of ProQuest Company’s Board of Directors, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election, by the stockholders of ProQuest Company was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the members of ProQuest Company’s Board, as such terms are
used in Rule 14a-l 1 of Regulation 14A promulgated under the Exchange Act) shall
be considered as though such person were a member of the Incumbent Board.

Asset Sale

“Asset Sale” means a sale, lease or transfer of all or substantially all of
ProQuest Company’s assets to an entity less than 50% of the outstanding voting
securities of which are owned in aggregate by ProQuest Company, its subsidiaries
or any employee benefit plan of ProQuest Company or its subsidiaries. A sale,
lease or transfer of “substantially all” assets of ProQuest Company means a
sale, lease or transfer of ProQuest Company’s assets such that the gross
revenues attributable to the remaining ProQuest Company’s assets held and
operated by ProQuest Company during the immediately preceding 12 month period
does not exceed $ 170.1 million. ProQuest Company shall measure whether there
has been a sale, lease or transfer of “substantially all” assets as of the 1st
day of each calendar month during the Term.

Cause

“Cause” means termination of your employment with ProQuest Company or its
affiliates by reason of (1) an act of fraud, embezzlement or theft in connection
with your duties or in the course of your employment; (2) unreasonable neglect
or refusal by you to perform your material duties (other than as a result of
illness, accident or other physical or mental incapacity), provided

 

A-l



--------------------------------------------------------------------------------

that (A) a demand for performance of services has been delivered to you by
ProQuest Company’s Chief Executive Officer at least sixty days prior to such
termination identifying the manner in which the Chief Executive Officer believes
that your have failed to perform and (B) you have thereafter failed to remedy
such failure to perform; (3) you engage in willful, reckless, or grossly
negligent misconduct which is or may be materially injurious to ProQuest Company
or its affiliates; or (4) your conviction of or plea of guilty or nolo
contendere to a felony.

Change of Control of the Company

A “Change of Control of the Company” shall occur upon any of the following
events on or before the Termination Date:

 

(a) a consummation of any consolidation or merger of ProQuest Company pursuant
to which shares of common stock would be converted into or exchanged for cash,
securities or other property, other than a consolidation or merger of ProQuest
Company in which the holders of common stock immediately prior to the merger
have, directly or indirectly, at least a 50% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger (other than with entities in which the holders of ProQuest Company’s
common stock, directly, or indirectly, have at least a 50% ownership interest);

 

(b) an Asset Sale;

(c) approval by ProQuest Company’s stockholders of any plan or proposal for the
liquidation or dissolution of ProQuest Company; or

(d) as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation (other than by ProQuest Company’s Board of Directors), contested
election or substantial stock accumulation (“Control Transaction”), the members
of ProQuest Company’s Board of Directors immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of ProQuest Company’s Board of Directors.

Code

“Code” means the Internal Revenue Code of 1986, as amended.

Disability

“Disability” means a mental or physical condition which, in the opinion of the
Compensation Committee of ProQuest Company (1) renders you unable or incompetent
to carry out the material job responsibilities which you held or the material
duties to which you were assigned at the time the disability was incurred, and
(2) is expected to be permanent or to last for an indefinite duration or a
duration in excess of six months, or results in you receiving benefits under any
long term disability plan offered by ProQuest Company or its affiliates.

 

A-2



--------------------------------------------------------------------------------

Good Reason

 

(a) “Good Reason” in all events means the occurrence of any of the following
events, without your written consent: (1) you are no longer a direct report to
ProQuest Company’s Chief Executive Officer, (2) you are assigned any duties
inconsistent in any material respect with your position, authority, duties or
responsibilities, or any other action that results in a significant diminution
in such position, authority, duties or responsibilities, each as in effect as of
the date hereof (or such later date to the extent of any actions by ProQuest
Company are consented to in writing by you), unless the action is remedied by
the Company within ten days after receipt of notice thereof given by you,
(3) your assignment for longer than six months to a location in excess of fifty
miles from your then current office, (4) a reduction of your Regular Salary, a
reduction of your bonus target below 50% of your Base Salary, or (5) material
failure to pay your Regular Salary, bonus, equity compensation or benefits under
this Agreement, unless any such action under this clause is remedied by ProQuest
Company within ten business days after receipt of notice thereof given by you.
For purposes of clause (5), the substitution of any benefit stated under Exhibit
D with any other benefit of equivalent or greater value during the Term shall
not constitute a material failure to pay your benefits.

 

(b) “Good Reason”, solely for the purposes of Section 5, shall also include:
(1) a reduction in your rate of total compensation, in the aggregate, after
taking into account your Regular Salary, bonus, incentive compensation, equity
compensation, fringe benefits, retirement benefits and any other benefits set
forth in Exhibit D, or an adverse change in the form or timing of the payment of
your Regular Salary, bonus or accrued benefits under the SERP or EDCP, as in
effect at any time during the 90 calendar day period immediately prior to a
Change of Control of the Company (other than an Asset Sale or an Acquisition of
Greater than 30% of the Company’s Outstanding Voting Stock and Board Change) or
(2) you resign from ProQuest Company for any reason between December 31, 2007
and January 30, 2008 following an Asset Sale. For purposes of determining
whether there has been a decrease in your rate of total compensation under
clause (1) above, equity compensation shall be deemed to provide you with an
annual value equal to 97% of your then current Base Salary.

 

(c) Notwithstanding anything to the contrary in (a)( 1) or (a)(2) above, you
shall not have “Good Reason” to terminate your employment due solely to one or
more of the following events: (1) there is a diminution of the business of
ProQuest Company or any of its affiliates, including, without limitation, a sale
or other transfer of property or other assets of ProQuest Company or any of its
affiliates, or a reduction in your business unit’s head count or budget, or
(2) a suspension of your position, job functions, authorities, duties and
responsibilities while on paid administrative leave due to a reasonable belief
that you have engaged in conduct described in Section 10 of the Agreement.

 

(d) You shall only be entitled to terminate employment for Good Reason by giving
ProQuest Company written notice of the termination, setting forth in reasonable
detail the specific conduct of ProQuest Company or its affiliates that
constitutes Good Reason. An event shall not be deemed to constitute Good Reason
if you fail to deliver notice of termination for Good Reason within one month of
your actual knowledge of such event.

 

A-3



--------------------------------------------------------------------------------

Loan Agreement

“Loan Agreement” shall mean the Waiver and Omnibus Amendment Agreement dated as
of May 4, 2006 to the Credit Agreements and Note Purchase Agreements.

LTIP Award

“LTIP Award” means the Multi-Year Stock Option Grant dated February 4, 2004.

Termination Date

“Termination Date” for purposes of this Agreement shall be December 31, 2007,
unless extended by the Compensation Committee of ProQuest Company in its sole
discretion.

 

A-4



--------------------------------------------------------------------------------

Exhibit B

RESTRICTED STOCK AGREEMENT

UNDER THE 2003 PROQUEST

STRATEGIC PERFORMANCE PLAN

 

Name of Grantee:    Linda Longo-Kazanova Social Security No.:    «SSN» No. of
Shares:    40,000 Shares of Common Stock Grant Date:    «GrantDate» Vested
Shares    (from continuous employment):    50% of the Shares on March 31, 2007
   50% of the Shares on March 31, 2008

This Restricted Stock Agreement (the “Agreement”) is between ProQuest Company, a
Delaware corporation (the “Company”), and you, the Grantee named above, as an
employee of the Company or one of its Subsidiaries.

This Agreement is effective as of the date of grant indicated above (the “Grant
Date”).

The Company wishes to award to you a number of shares of the Company’s Common
Stock, no par value (the “Common Stock”), subject to certain restrictions as
provided in this Agreement, in order to carry out the purposes of the 2003
ProQuest Strategic Performance Plan (the “Plan”) and the retention agreement
between you and the Company dated July 13, 2006 (the “Retention Agreement”).

Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:

 

  1. Award of Restricted Stock.

The Company hereby grants to you, effective as of the Grant Date, an Award of
Restricted Stock for that number of shares of Common Stock indicated above (the
“Shares”), on the terms and conditions set forth in this Agreement and in
accordance with the terms of the Plan.

 

  2. Rights with Respect to the Shares.

With respect to the Shares, you shall be entitled effective as of the Grant Date
to exercise the rights of a shareholder of Common Stock of the Company,
including the right to vote the Shares and the right, subject to Section 8(b)
below, to receive dividends on the Shares, unless and until the Shares are
forfeited under Section 5 below. Notwithstanding the foregoing, you shall be
subject to the transfer restrictions in Section 6. Your rights with respect to
the Shares shall remain forfeitable at all times prior to the date or dates on
which such rights become vested under this Agreement (the “Restricted Period”).
In addition, your rights to Shares that have vested shall be

 

B-l



--------------------------------------------------------------------------------

subject to forfeiture in the event that you violate the terms of your
Confidentiality, Non-Solicitation and Non-Competition Agreement with the Company
(the “Non-Compete Agreement”) as provided in Sections 5 and 10 below.

 

  3. Scheduled Vesting.

Subject to the terms and conditions of this Agreement, Shares shall become
vested in the amount or amounts set forth herein if you remain continuously
employed by the Company or a Subsidiary from the Grant date until the respective
date or dates described above in this Agreement. Vesting or becoming vested
entitles you to transfer your Shares, and to retain your Shares after
termination of employment with the Company and its Subsidiaries subject to
Section 10 below. Shares that vest under this Agreement are referred to as
“Vested Shares.”

 

  4. Accelerated Vesting.

Vesting shall fully accelerate on the first to occur of the following events:

(a) you remain employed by the Company on a Change of Control of the Company
(other than an Asset Sale);

(b) you remain employed on December 31, 2007 following an Asset Sale;

(c) ProQuest Company terminates your employment without Cause;

(d) you terminate employment with ProQuest Company for Good Reason;

(e) you become entitled to receive enhanced severance benefits under Section 5
of the Retention Agreement; or

(f) you die or suffer a Disability while employed by ProQuest Company or its
affiliates.

The terms “Change of Control of the Company”, “Asset Sale”, “Cause”, “Good
Reason”, and “Disability” shall have the meanings as set forth in the Retention
Agreement.

 

  5. Forfeiture.

Subject to the provisions of Section 10 herein, your rights to Shares that
become Vested Shares shall not be subject to forfeiture. Except as provided in
Section 4 above, your rights to Shares that are not then Vested Shares shall be
immediately and irrevocably forfeited upon your termination of employment,
including the right to vote such Shares and the right to receive cash dividends
on such Shares as provided in Section 8(b) of this Agreement. No transfer by
will or the applicable laws of descent and distribution of any Shares which vest
by reason of your death shall be effective to bind the Company unless the
Committee administering the Plan shall have been furnished with written notice
of such transfer and a copy of the will or such other evidence as the Committee
may deem necessary to establish the validity of the transfer.

B-2



--------------------------------------------------------------------------------

“Employment” covered under this Agreement shall mean the performance of services
for the Company or a Subsidiary as an employee for federal income tax purposes.
You shall be deemed to have terminated employment either upon an actual
termination of service with the Company and its Subsidiaries, or at the time
that the Subsidiary with which you are employed ceases to be a Subsidiary under
the terms of the Plan, provided that you are not employed immediately thereafter
by the Company. Your employment with the Company or one of its Subsidiaries
shall not be deemed to have terminated if you take any military leave, sick
leave, or other bona fide leave of absence approved by the Company or the
Subsidiary, as applicable, regardless of whether pay is suspended during such
leave.

 

  6. Transfer Restrictions.

Notwithstanding anything to the contrary in Sections 2, 3 and 4 of this
Agreement, the Shares may not be sold, assigned, transferred, pledged, or
otherwise encumbered by you (collectively, the “Transfer Restrictions”) during
the period commencing on the Grant Date and terminating at the end of the
Restricted Period. The Committee shall have the authority, in its discretion, to
accelerate the time at which any or all of the Transfer Restrictions shall lapse
with respect to any Shares, or to remove any or all such restrictions, whenever
the Committee may determine that such action is appropriate by reason of any
changes in circumstances occurring after the commencement of the Restricted
Period.

 

  7. Issuance and Custody of Certificates.

(a) The Company shall cause the Shares to be issued in your name, either by
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company. The Shares shall
be restricted from transfer during the Restricted Period and shall be subject to
an appropriate stop-transfer order. If any certificate is issued, the
certificate shall bear an appropriate legend referring to the restrictions
applicable to the Shares.

(b) If any certificate is issued, you shall be required to execute and deliver
to the Company a stock power or stock powers relating to the Shares.

(c) Upon vesting, the Company shall promptly cause your Vested Shares (less any
Shares that may have been withheld to pay taxes) to be delivered to you, free of
the restrictions and/or legend described in Section 7(a) hereof, either by
book-entry registration or in the form of a certificate or certificates,
registered in your name or in the names of your legal representatives,
beneficiaries or heirs, as applicable.

 

  8. Distributions and Adjustments.

(a) If any Shares vest subsequent to any change in the number or character of
the Common Stock of the Company without additional consideration paid to the
Company (through any stock dividend or other distribution, recapitalization,
stock split, reverse stock split,

 

B-3



--------------------------------------------------------------------------------

reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or otherwise), you shall then receive upon such
vesting the number and type of securities or other consideration which you would
have received if such Shares had vested prior to the event changing the number
or character of the outstanding Common Stock.

(b) Unless the Committee determines otherwise, payment of any cash dividend,
additional share of Common Stock of the Company, any other securities of the
Company and any other property distributed with respect to the Shares shall be
deferred until such shares become Vested Shares (and shall be subject to
forfeiture upon forfeiture under Section 5 above of any unvested Shares to which
such deferred dividends relate). Any deferred payments under this Section 8(b)
shall be held by the Company on your behalf and, to the extent practicable,
shall be reinvested in Common Stock. The dividends allocable to the Shares shall
be paid to you (without interest) upon the vesting date for such shares.

 

  9. Taxes.

(a) You acknowledge that you will consult with your personal tax advisor
regarding the federal, state and local tax consequences of the grant of the
Shares, payment of dividends on the Shares, the vesting of the Shares and any
other matters related to this Agreement. You are relying solely on your advisors
and not on any statements or representations of the Company or any of its
agents. You understand that you are responsible for your own tax liability that
may arise as a result of this grant of the Shares or any other matters related
to this Agreement. You understand that Section 83 of the Code treats as taxable
ordinary income the fair market value of the Shares as of the date the Shares
vest hereunder. Alternatively, you understand that you may elect to be taxed at
the time the Shares are granted rather than when the Shares vest hereunder by
filing an election under Section 83(b) of the Code with the Internal Revenue
Service within 30 days from the Grant Date.

(b) In order to comply with all applicable federal, state or local income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all income and payroll taxes, which are your sole and absolute
responsibility, are withheld or collected from you at the minimum required
withholding rate.

(c) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, you may elect to satisfy any applicable
tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares (including property attributable to the
Shares described in Section 8(b) above) by:

(i) delivering cash (including check, draft, money order or wire transfer made
payable to the order of the Company),

(ii) having the Company withhold a portion of the Vested Shares having a Fair
Market Value equal to the amount of such taxes, or

(iii) delivering to the Company shares of Common Stock having a Fair Market
Value equal to the amount of such taxes. The Company will not deliver any
fractional Share but will pay, in lieu thereof, the Fair Market Value of such
fractional Share. Your election must be made on or before the date that the
amount of tax to be withheld is determined.

B-4



--------------------------------------------------------------------------------

  10. Remedy for Violation of Non-Compete Agreement.

(a) You specifically recognize and affirm that strict compliance with terms of
the covenants set forth in the Non-Compete Agreement is required as a condition
of this Award of Restricted Stock. Notwithstanding the other provisions of this
Agreement, including the Vested Shares provisions of Section 5, if you violate
the terms of the Non-Compete Agreement, then

(i) all of your Shares, whether or not vested, shall be immediately forfeited
and revert to the Company, and

(ii) if you previously transferred the Shares for consideration to a third
party, then you shall immediately deliver to the Company an amount in cash equal
to the aggregate Fair Market Value of such Shares as of the date of such
transfer

(b) You agree that should all or any part or application of the Non-Compete
Agreement be held or found invalid or unenforceable for any reason whatsoever by
a court of competent jurisdiction in an action between you and the Company (or
its affiliates), the Company nevertheless shall be entitled to recover the full
value of this Award of Restricted Stock, pursuant to Section 10(a) above, if you
violate any of the terms of the terms and conditions set forth in the
Non-Compete Agreement.

(c) The rights of the Company set forth in this Section 10 shall not limit or
restrict in any manner any rights or remedies which the Company or any of its
affiliates may have under law or under the Non-Compete Agreement or any other
separate agreement or arrangement with you.

 

  11. General Provisions.

(a) Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon your request. Terms used herein
which are defined in the Plan shall have the respective meanings given to such
terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.

(b) Integrated Agreement. This Agreement, the Retention Agreement, the
Non-Compete Agreement and the Plan constitute the entire understanding and
agreement between you and the Company with respect to the subject matter
contained herein and supersedes any prior agreements, understandings,
restrictions, representations, or warranties between you and the Company with
respect to such subject matter other than those as set forth or provided for
herein.

(c) No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or a Subsidiary of the

B-5



--------------------------------------------------------------------------------

Company. In addition, the Company or a Subsidiary of the Company may at any time
dismiss you from employment free from any liability or any claim under this
Agreement, unless otherwise expressly provided in this Agreement.

(d) Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

(e) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

(f) Saving Clause. If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.

(g) Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of this Agreement.

(h) Notices. You should send all written notices regarding this Agreement or the
Plan to the Company at the following address:

ProQuest Company

300 N. Zeeb Road

Ann Arbor, MI 48103

Attn: Senior Vice President and General Counsel

(i) Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, their respective successors,
permitted assigns, and legal representatives. The Company has the right to
assign this Agreement, and such assignee shall become entitled to all the rights
of the Company hereunder to the extent of such assignment.

B-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Agreement in duplicate as of
the day and year first above written.

 

PROQUEST COMPANY

By:

 

 

  Alan W. Aldworth

Its:

  Chairman, President and Chief Executive Officer

Please indicate your acceptance of the terms and conditions of this Agreement by
signing in the space provided below and returning a signed copy of this
Agreement to the Company. IF A FULLY EXECUTED COPY OF THIS AGREEMENT AND
NON-COMPETE AGREEMENT HAVE NOT BEEN RECEIVED BY THE SENIOR VICE PRESIDENT AND
GENERAL COUNSEL OF THE COMPANY, THE COMPANY SHALL REVOKE ALL SHARES ISSUED TO
YOU, AND AVOID ALL OBLIGATIONS, UNDER THIS AGREEMENT.

The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement.

 

 

     

 

    By: Linda Longo-Kazanova       Date:    

 

 

B-7



--------------------------------------------------------------------------------

Exhibit C

AGREEMENT AND GENERAL RELEASE

ProQuest Company, its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, trustees and agents thereof (collectively referred to
throughout this Agreement as “Employer”), and Linda Longo-Kazanova
(“Executive”), the Executive’s heirs, executors, administrators, successors and
assigns (collectively referred to throughout this Agreement as “Employee”)
agree:

1. Last Day of Employment. Executive’s last day of employment with Employer is
[DATE]. In addition, effective as of [DATE], Executive resigns from the
Executive’s position as [TITLE] of Employer and will not be eligible for any
benefits or compensation after [DATE], other than as specifically provided in
the retention agreement between Employer and Executive dated July 13, 2006 (the
“Retention Agreement”) and Executive’s right to indemnification and directors
and officers liability insurance. Executive further acknowledges and agrees
that, after [DATE], the Executive will not represent the Executive as being a
director, employee, officer, trustee, agent or representative of Employer for
any purpose. In addition, effective as of [DATE], Executive resigns from all
offices, directorships, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, Employer or any benefit plans of
Employer. These resignations will become irrevocable as set forth in Section 3
below.

2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with the Retention Agreement.

3. Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to the General Counsel for ProQuest Company, or his/her designee, or mailed to
Employer, 300 N. Zeeb Road, Ann Arbor, Michigan 48103, Attn: Senior Vice
President and General Counsel, and postmarked within seven (7) calendar days of
execution of this Agreement and General Release. This Agreement and General
Release shall not become effective or enforceable until the revocation period
has expired. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in Michigan then the revocation period shall not expire until the
next following day which is not a Saturday, Sunday, or legal holiday.

4. General Release of Claim. Employee knowingly and voluntarily releases and
forever discharges Employer from any and all claims, causes of action, demands,
fees and liabilities of any kind whatsoever, whether known and unknown, against
Employer, Employee has, has ever had or may have as of the date of execution of
this Agreement and General Release, including, but not limited to, any alleged
violation of:

 

  •  

The National Labor Relations Act, as amended;

 

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

The Civil Rights Act of 1991;

 

C-1



--------------------------------------------------------------------------------

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform and Control Act, as amended;

 

  •  

The Americans with Disabilities Act of 1990, as amended;

 

  •  

The Age Discrimination in Employment Act of 1967, as amended;

 

  •  

The Older Workers Benefit Protection Act of 1990;

 

  •  

The Worker Adjustment and Retraining Notification Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

The Family and Medical Leave Act of 1993;

 

  •  

Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the State of Michigan;

 

  •  

Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 

  •  

Any public policy, contract, tort, or common law; or

 

  •  

Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
Executive was entitled immediately prior to [DATE] with regard to Executive’s
service as an officer and director of Employer; (ii) Employee’s rights under any
tax-qualified pension or claims for accrued vested benefits under any other
employee benefit plan, policy or arrangement maintained by Employer or under
COBRA; (iii) Employee’s rights under the provisions of the Retention Agreement
which are intended to survive termination of employment; or (iv) Employee’s
rights as a stockholder.

5. No Claims Permitted. Employee waives Executive’s right to file any charge or
complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
This Agreement, however, does not prevent Employee from filing a charge with the
Equal Employment Opportunity Commission, any other federal government agency,
and/or any government agency concerning claims of discrimination, although
Employee waives the Executive’s right to recover any damages or other relief in
any claim or suit brought by or through the Equal Employment Opportunity
Commission or any

 

C-2



--------------------------------------------------------------------------------

other state or local agency on behalf of Employee under the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964 as amended, the
Americans with Disabilities Act, or any other federal or state discrimination
law, except where such waivers are prohibited by law.

6. Affirmations. Employee affirms Executive has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
Employer in any forum or form. Employee further affirms that the Executive has
been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which Executive may be entitled and no other compensation,
wages, bonuses, commissions and/or benefits are due to Executive, except as
provided in the Retention Agreement. Employee also affirms Executive has no
known workplace injuries.

7. Cooperation; Return of Property. Employee agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during Executive’s
employment in which Executive was involved or of which Executive has knowledge.
Employer will reimburse the Employee for any reasonable out-of-pocket travel,
delivery or similar expenses incurred in providing such service to Employer.
Employee represents that Executive has returned to Employer all property
belonging to Employer, including but not limited to any leased vehicle, laptop,
cell phone, keys, access cards, phone cards and credit cards, provided that
Executive may retain, and Employer shall cooperate in transferring, Executive’s
cell phone number and any home communication and security equipment as well as
Executive’s rolodex and other address books.

8. Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the State of Michigan
without regard to its conflict of laws provisions. In the event Employee or
Employer breaches any provision of this Agreement and General Release, Employee
and Employer affirm either may institute an action to specifically enforce any
term or terms of this Agreement and General Release. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and should the provision be incapable of being
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Agreement and General Release in full force
and effect. Nothing herein, however, shall operate to void or nullify any
general release language contained in the Agreement and General Release.

9. Nonadmission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.

10. Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.

 

C-3



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Retention
Agreement which are intended to survive termination of the Retention Agreement
shall survive and continue in full force and effect. Employee acknowledges
Executive has not relied on any representations, promises, or agreements of any
kind not contained herein or in the Retention Agreement made to Executive in
connection with Executive’s decision to accept this Agreement and General
Release.

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
RETENTION AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST EMPLOYER.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

      PROQUEST COMPANY

 

    By:  

 

LINDA LONGO-KAZANOVA     Name:  

 

      Title:  

 

Date:  

 

    Date:  

 

 

C-4



--------------------------------------------------------------------------------

Exhibit D

SALARY, BONUS AND BENEFITS

Salary

 

  •  

Base Salary: You are paid a “Base Salary” of $9,947.69 bi-weekly ($258,640.00 if
annualized), and are eligible for consideration for a merit increase in May
2007.

 

  •  

Regular Salary: Your “Regular Salary” includes your Base Salary plus another
$20,800.00 annualized, for a total Regular Salary of $279,440.00 annualized,
phased in based on year-to-date utilization of discontinued benefits effective
July 31, 2006.

 

  •  

Calculations for Bonus, merit pay, SERF, severance, company paid disability,
401k match will utilize your Base Salary and not your Regular Salary.

Bonus

 

  •  

As a key executive you participate in the Financial Bonus Plan at 50% of your
Base Salary for on target performance. Under this Bonus you may earn up to 200%
of target for performance above goal. This bonus payout is capped at 200 percent
of target. Additional bonus opportunity is provided for 2006 in this agreement
in section 4.

Benefits

You shall be entitled to the following benefits while employed by ProQuest
Company under this Agreement through December 31, 2007:

 

  •  

You are eligible for the Stock purchase bonus of 15% plus commissions or
transaction fees contingent on holding such shares for a period of 24 months
after purchase.

 

  •  

You are eligible to participate in the ProQuest Executive Deferred Compensation
Plan (EDCP).

 

  •  

You participate in the ProQuest Supplemental Executive Retirement Plan (SERF).
Under this plan, on December 31 of each year, the Company makes a contribution
to the Trust established under the EDCP, and credits your account in an amount
equal to 15% of the sum of (a) your Base Salary and your management bonus under
the Financial Bonus Plan for the year and (b) amounts of Base Salary and
management bonus deferred by you under the EDCP for the year.

 

  •  

You receive at Company expense Basic term life equal to two times annual Base
Salary, and under the terms of the policy, you may elect to purchase additional
term life insurance up to four times Base Salary up to a maximum of $1,300,000
subject to the terms of the Policy.

 

  •  

You have Short Term Disability protection at Company expense.

 

D-1



--------------------------------------------------------------------------------

  •  

You are covered at Company expense for Long-term disability benefits which will
begin after you have been totally disabled for a period of six continuous
months. You are also eligible to participate under the Supplemental Income
Protection Plan— Supplemental Long Term Disability Plan at the group rate.

 

  •  

You participate in the Profit Sharing Retirement Plan 401 (k) plan,

 

  •  

You are be eligible for four weeks of annual vacation, accrued at 13.33 hours
per month, 4 floating holidays (personal days), and 8 company holidays.

 

  •  

You participate in benefits programs including group insurance plans for
medical, dental, vision, as well as access to a Health Savings Account or
Flexible Spending Account.

 

  •  

If asked by the Company and you agree to relocate, you are eligible for
relocation benefits as detailed in the Senior Management Homeowner Relocation
Plan summary. This benefit must be reimbursed to the company if you leave within
the first 12 months of employment.

 

  •  

You are eligible to participate in Dependent Life Insurance; Voluntary
Accidental Death & Dismemberment; the Group Legal Plan.

 

D-2